 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 172Webco Industries, Inc. and United Steelworkers of America, AFLŒCIO, CLC. Cases 17ŒCAŒ19047 and 17ŒCAŒ19120 November 30, 1998 DECISION AND ORDER BY MEMBERS FOX , LIEBMAN, AND HURTGEN On May 4, 1998, Administrative Law Judge Clifford H. Anderson issued the attached decision. The Acting General Counsel filed limited exceptions, a supporting brief, and a brief in support of the judge™s decision.  The Respondent filed exceptions, a supporting brief, and an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs1 and has decided to affirm the judge™s rulings, findings,2 and conclusions only to the extent consistent with this Decision and Or-der.3 The United Steelworkers Union conducted an organiz-ing campaign among the Respondent™s employees during February and March 1997.  The judge found that, during the course of the campaign, the Respondent violated Sec-tion 8(a)(1) of the Act by disparaging the Union, threat-ening employees that they would lose benefits and that negotiations would start from ﬁground zeroﬂ if the Union became the employees™ collective-bargaining agent, tell-ing employees who supported the Union that they should quit, and engaging in surveillance of a union meeting.  The Respondent has excepted to all the violations found.4                                                                                                                                                        1 The Respondent has requested oral argument.  The request is de-nied as the record, exceptions, and briefs adequately present the issues and the positions of the parties. 2 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  In this regard, however, we do not rely on the judge™s finding that employee Charles Thornton called another employee ﬁdumb and ignorantﬂ; Thornton, whom the judge broadly credited, testified that he made no such statement.  This error on the part of the judge does not undermine his otherwise well-supported finding that Thornton did not use a racial slur. We correct sec. III, B, (a), iv, of the judge™s decision, the last sen-tence of which should have referred to ﬁWilliamsﬂ rather than ﬁHub-bard.ﬂ  We also correct sec. III, C, 2, d, (1) and III, C, 3, par. 4, by substituting ﬁsuspendingﬂ for ﬁdischargingﬂ and ﬁterminating,ﬂ respec-tively. 3 We shall also modify the order pursuant to Indian Hills Care Cen-ter, 321 NLRB 144 (1996).  4 We adopt the judge™s finding that Supervisor Dan Marrs unlaw-fully threatened employees that, if they chose the Union as their bar-gaining representative, negotiations would start from ﬁground zero.ﬂ  In context, we find that employees would reasonably believe that they would lose everything, or start at entry levels, and have to negotiate for the wages, vacations, holidays, and insurance they already had.  ﬁSuch statements are objectionable when, in context, they effectively threaten employees with the loss of existing benefits and leave them with the impression that what they may ultimately receive depends in large measure on what the Union can induce the employer to restore.ﬂ  Plas-tronics, Inc., 233 NLRB 155, 156 (1977). That was exact tenor of Marrs™ remarks. 1. We find merit in the Respondent™s exception that the judge erred in finding that it engaged in unlawful surveillance of a union meeting. Employees attending a union meeting on the evening of April 4 saw the Respondent™s vice president, Bill Obermark, drive past the union hall shortly before the meeting started.  There is no indication in the record, however, that more than fortuitous circumstances caused Obermark to drive by the union meeting site.  There is no showing, for example, that Obermark did not have busi-ness in the neighborhood, or that he did not use that route to drive home.  Nor is there any evidence that the Re-spondent was aware that a meeting was to be held that evening.  On this sparse record, then, we find that the General Counsel has failed to establish that Obermark™s presence in the area was other than coincidental. There-fore, we reverse the judge™s finding of an 8(a)(1) viola-tion and dismiss this allegation of the complaint. 2. The judge found that the Respondent violated Sec-tion 8(a)(3) and (1) by disciplining several employees and by discharging Charles Thornton.  We affirm the judge™s findings that the Respondent™s conduct was un-lawful.5  In so doing, we note that the judge found that the suspension of Stephanie Almy and its warning and termination of Thornton were unlawful because they were based on the Respondent™s erroneous belief that Almy and Thornton had engaged in unacceptable con-duct while soliciting on behalf of the Union.6  In these circumstances, we find it unnecessary to decide whether the Respondent™s actions violated Section 8(a)(3) as well as Section 8(a)(1), because the finding of an 8(a)(3) vio-lation would not affect the remedy.7 The Respondent asserts, however, that since Almy was reinstated to her former position with backpay, she suf-fered no injury and no violation should be found.  We disagree.  In addition to the factors discussed by the judge, the Respondent has not fully repudiated its con- 5 We find it unnecessary to rely on the judge™s discussion of Ham-mary Mfg. Corp., 265 NLRB 57 (1982), because we agree with the judge that the Respondent applied its no-solicitation rule in a discrimi-natory fashion against employees engaged in union solicitation. The judge found that employee Hubbard would have been dis-charged for his conduct of March 1, even if he had not been engaged in union activities.  In affirming the judge, we note, in addition to the factors he relied on, that other employees had previously been dis-charged for similar conduct. 6 NLRB v. Burnup & Sims, 379 U.S. 21 (1964).  Thornton denied so-liciting for the Union as well as harassing a fellow employee on March 1, as the Respondent contended, and the judge credited his testimony.  However, because the Respondent believed that Thornton had been soliciting for the Union, the Respondent™s warning to him violated Sec. 8(a)(1).  See Ideal Dyeing & Finishing Co., 300 NLRB 303 (1990), enfd. 956 F.2d 1167 (9th Cir. 1992). 7 Burnup & Sims, 379 U.S. at 2; see also Ideal Dyeing & Finishing Co., supra, at 303 fn. 5. 327 NLRB No. 47  WEBCO INDUSTRIES 173duct with respect to Almy by adequately publishing such 
repudiation, assuring employees that it will no longer 
interfere with the exercise of their Section 7 rights, or 
refraining from further violations.  See 
Passavant Memo-
rial Area Hospital
, 237 NLRB 138 (1978). 
Our dissenting colleague contends that the Respon-
dent™s actions were sufficient, and that the other 
Passa-
vant conditions need not be met.  In effect, he would 
overrule 
Passavant
.  His contention overlooks the fact 
that repudiation serves a pur
pose in addition to restoring 
the employer and the directly
 affected employee to each 
other™s good graces.  Repudiation signals unambiguously 

to the other employees that the Respondent recognizes 
that it has acted wrongfully, that it respects their Section 
7 rights, and that it will not interfere with those rights 
again.  Without such signals,
 there is no assurance that 
the coercive effects of the initial wrongful conduct will 

not linger in the workplace.  The Board requires the post-
ing of notices to like effect 
when it finds that employers 
and unions have violated employees™ rights; parties 

should be required to do no less in order to avoid being 
found to have violated the Act by engaging in similar 
conduct. Our colleague suggests, howeve
r, that by requiring ad-
herence to all the standards set forth in 
Passavant
, the Board discourages employers from taking prompt reme-
dial measures and fosters lengthy litigation.  He reasons 
that, if an employer or union fails to meet one of those 
standards, the relief it does provide will be unavailing, 
and, therefore, that such relief often will not be provided 

at all.  The dissent™s argument, at bottom, is that employ-
ers who realize that they ha
ve taken erroneous and possi-
bly unlawful actions against their employees; nonethe-
less, will not take reasonable remedial measures to 
minimize their backpay exposure because they may still 
be required to post a notice if those measures prove to be 
inadequate.  As that seems to
 run counter to employers™ 
financial interests, the argument fails to persuade us.  In 
any event, it ignores the fundamental remedial purpose 
of the Board™s notice requirements. 
3. We adopt the judge™s finding that the Respondent™s 
president, Dana Weber, disparaged the Union by telling 
employees that the Union was responsible for the Re-
spondent™s unlawful discipline of four of its employees.  
Although an employer is generally free to make critical 
comments about a union that is seeking to organize its 
employees, it violates Section 8(a)(1) of the Act when it 

takes adverse action against employees and falsely 
blames its action on the uni
on.  It thereby coercively 
suggests to employees that seeking union representation 
results in damage to their terms and conditions of em-
ployment. Thus, in 
Feldkamp Enterprises,
8 the Board 
found that the employer violated Section 8(a)(1) when it 

denied employees pay increases to which they were enti-
                                                          
 8.323 NLRB 1193, 1199 (1997). 
tled and blamed the denial on the union.  Indeed, We-
ber™s statements were even mo
re coercive.  She not only 
attempted to fix the blame for the Respondent™s unlawful 

conduct on the Union; her remarks also constituted an 
implicit threat to take similar disciplinary action against 
the listening employees if they, too, should engage in 
protected conduct on behalf of the Union. 
Our dissenting colleague contends that Weber™s re-
marks are protected by Sectio
n 8(c) because they were 
based on a good-faith belief that the employees had vio-

lated its no-solicitation policy.  We find no merit in that 
contention.  As the judge found, the Respondent imposed 
harsher discipline on employees whose union solicita-
tions violated the no-solicitation policy than on other 
employees who had engaged in equivalent solicitations 
unrelated to union matters.  Also, in referring to the dis-
cipline imposed, Weber implicitly included the suspen-
sion of Stephanie Almy, even though Almy had denied 
violating the policy and an investigation of her conduct 
(which ultimately completely vindicated her) had barely 
begun.  In light of the Respondent™s discriminatory 
treatment of union supporters and its evident disregard 
for the accuracy of its allegations directed toward them, 
we reject our colleague™s suggestion that Weber™s re-
marks were made in good faith. 
The dissent also contends that 
Linn v. United Plant 
Guard Workers
, 383 U.S. 53 (1966), requires dismissal 
of this allegation because there is no showing that Weber 
uttered her statements with actual malice.  We disagree.  
Linn was a libel case.  Here, we are not finding that We-
ber libeled the Union.  Rather, as we have found above, 
her remarks constituted implicit threats that other em-
ployees would risk being unlawfully disciplined if they 
also engaged in prounion activities.  Such threats are not 
protected by Sec
tion 8(c).  See NLRB v. Gissel Packing 
Co.
, 395 U.S. 575 (1969). 
ORDER The National Labor Relations Board orders that the 
Respondent, Webco Industries, Inc., Sand Springs, Okla-
homa, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Warning, suspending, or discharging employees 
because they solicited other employees™ support for the 
United Steelworkers of Amer
ica, AFLŒCIO, CLC (the 
Union). 
(b) Disparaging the Union to employees by falsely tell-
ing them that the Union was responsible for the unlawful 
discipline of the Respondent™s employees. 
(c) Telling employees that if 
they select the Union as 
their bargaining representative, bargaining will start from 

ground zero or will start at employees™ entry pay level, 
and that it would be futile for them to select the Union as 
their bargaining representative. 
(d) Telling employees who support the Union to quit 
their jobs. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 174(e) Telling employees improperly disciplined for their 
union activities that they had been punished for soliciting 
employee support for the Union and handing out union 
literature. 
(f) Threatening employees with loss of benefits if they 
select the Union as their bargaining representative. 
(g) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the National La-
bor Relations Act. 
2. Take the following affirmative action designed to 
effectuate the policies of the Act. 
(a) Rescind the written warnings to employees Brad 
Powell and Charles Thornton, the suspensions of em-
ployees Thornton, Stephanie Almy, and Charles Wil-

liams, and the discharge of Thornton. 
(b) Within 14 days from the date of this Order offer, in 
writing, full reinstatement to Thornton to his former job 
or, if that job no longer exists, to a substantially equiva-
lent position, without prejudice to his seniority or any 
other rights or privileges previously enjoyed. 
(c) Make Thornton and Williams whole for any loss of 
earnings and other benefits suffered as a result of the 
discrimination against them, with interest, as set forth in 

the remedy section of the judge™s decision. 
(d) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discipline and 
discharge of the employees 
named above and, within 3 
days thereafter, notify those employees, in writing, that 
this has been done and that this unlawful conduct will not 

be used against them in any way. 
(e) Preserve and, on request, make available to the 
Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, 
personnel records and reports, and all other records nec-
essary to analyze the amount of backpay due under the 
terms of this Order. 
(f) Within 14 days after service by the Region, post at 
its Sand Springs, Oklahoma facility where notices to 

employees are customarily posted copies of the attached 
notice marked ﬁAppendix.ﬂ
9  Copies of the notice, on 
forms provided by the Regional Director, in English and 
such other languages as the Regional Director determines 
are necessary to fully commun
icate with employees, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places, including 

all places where notices to employees are customarily 
posted.  Reasonable steps shall be taken by the Respon-
dent to ensure the notices 
are not altered, defaced, or 
covered by any other material.  In the event that, during 
                                                          
                                                           
9 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at any time since March 1, 1997. 
(g) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form to be provided by the Region 
attesting to the steps that the Respondent has taken to 
comply. 
 MEMBER HURTGEN, dissenting in part. 
Unlike my colleagues, I would not find that the Re-
spondent, by its president, Dana Weber, unlawfully dis-

paraged the Union regarding the Respondent™s discipline 
of four employees.  As recounted by the judge, Weber 
held employee meetings in which the Union™s organizing 

campaign was discussed.  Certain employees had been 
disciplined for allegedly violating the Respondent™s no-
solicitation policy.  Weber told employees, among other 
things, that ﬁeither the Union failed to warn them (about 
Respondent™s no-solicitation policy) or encouraged them 
to violate the policy.ﬂ  Weber also opined that the disci-

plined employees ﬁhad been potentially sacrificed by the 
Union for the benefit of the Union.ﬂ 
In my view, Weber™s remarks were protected by Sec-
tion 8(c).  As the Board held in 
Camvac International
, 288 NLRB 816, 820 (1988), Section 8(c) protects an 
employer™s characterization of a union, and the employ-
ees are capable of evaluating the remarks for themselves.  
In this case, Weber simply expressed the opinions that 
(1) the employees violated th
e policy; and (2) the Union 
did not warn them about the policy or it encouraged them 

to breach the policy.  Even if the opinions were factually 
incorrect, that would not mean that the statements lost 
the protection of Section 8(c).  Opinions uttered in the 
context of a labor-management dispute are privileged 
unless they are maliciously false.
1  There is no showing 
of such malice here. 
The majority contends that Respondent ﬁcoercively 
suggest[ed] to employees th
at seeking union representa-
tion results in damage to their terms and conditions of 

employment.ﬂ  There is no evidence to support the con-
tention.  At most, Respondent suggested that soliciting in 
violation of the no-solicitation rule would lead to adverse 
employment consequences. 
Similarly, the majority contends that Respondent™s re-
marks were ﬁan implicit threat
 against the listening em-
ployees if they, too, should engage in protected conduct 

on behalf of the Union.ﬂ  Again, my colleagues paint 
with too broad a brush.  Respondent™s remarks were 
solely in reference to breaches of the no-solicitation rule. 
I recognize that the discipline of the employees has 
now been adjudicated as unlawful.  However, Respon-
 1  Linn v. Plant Guards
, 383 U.S. 53 (1966). 
 WEBCO INDUSTRIES 175dent™s defense was, and is, that the employees in fact 
violated the policy.  There is no suggestion that the de-
fense, although ultimately unsuccessful, was frivolous or 
proffered in bad faith.  The fact that Respondent™s de-
fense is rejected here is not a reason to find unlawful the 
assertion of the defense. 
The judge found that the st
atements were uttered in 
bad faith.  However, that finding is based on the proposi-

tion that Respondent did not know whether its position 
would be upheld.  As discussed above, I would permit an 
employer to state its position, pendente lite, unless that 
position is patently frivolous. 
Finally, my colleagues rely on 
Feldkamp
, 323 NLRB  
1193 (1997).  The case does not support their view.  In 
that case, the employer unlawfully denied a wage in-

crease, and said that the union was the cause of the de-
nial of the increase
.  In the instant 
case, Respondent did 
not suggest that the Union caused the discipline.  Re-

spondent took full responsibility for that discipline.  At 
most, Respondent suggested that the Union failed to 
warn employees about the conduct for which they were 
disciplined. 
On a separate matter, I do not agree that a remedy is 
required with respect to Almy.  Almy was unlawfully 

suspended on March 1, 1997.  However, the suspension 
was revoked on March 15, 1997, and fully backpay was 
granted.  In my view, this prompt corrective action is to 
be encouraged, and it obviates the necessity for a reme-
dial decree. 
In finding contra, my colleagues rely on 
Passavant
, 237 NLRB 138 (1978).  That case sets forth stringent 

conditions that a respondent must fulfill in order to avoid 
a remedial decree.  Those steps are: 
1. The repudiation of unlawful conduct must be 
ﬁtimely,ﬂ ﬁunambiguous,ﬂ ﬁspecific in nature to the coer-

cive conductﬂ and ﬁfree from other prescribed illegal 
conduct.ﬂ 2. There must be adequate publication of the repudia-
tion to the employees involved. 
3. There must be no proscribed conduct on the respon-
dent™s part after the publication. 
4. The repudiation should give assurances to employ-
ees that in the future the 
respondent will not interfere 
with the exercise of their Section 7 rights. 
In my view, the Board should encourage employers 
and unions to take prompt remedial relief with respect to 
unlawful conduct that they may have committed.  Par-

ticularly in the field of labor relations, time is of the es-
sence, and justice delayed is often justice denied.  In 
general, I would rather see an unlawful labor practice 
retracted promptly, than a court decision years later with 
a decree and remedial notice.  The former is prompt, ef-
fective, and inexpensive in terms of private litigation 
costs and public expenditures.  In addition, the prolonga-
tion of a labor dispute serves the interests of no one. 
I believe that 
Passavant
 discourages prompt relief.  If 
an employer or union stubs its toe on one of the condi-
tions, its prompt relief will be of no avail.  The result is 
that prompt remedial action is frequently avoided be-
cause it will not serve the purpose of ending the dispute 
and the attendant litigation.  The majority responds that, 
quite apart from 
Passavant
, respondents will take correc-
tive action to toll backpay.  Experience shows that some 
respondents do so and some do not.  More importantly, 
Respondent here not only revoked the suspension 
(thereby tolling backpay), but also paid the backpay. 
As noted, Respondent promptly rescinded Almy™s sus-
pension and gave full backpay to her.  My colleagues 
nontheless contend that other employees were coerced by 
the conduct directed to Almy
, and that the remedial ac-
tion was not ﬁpublishedﬂ to them. However, in my view, 
these other employees are far 
more likely to have their 
fears assuaged by the prompt remedial action given to 
Almy than they would be by a court decree years later.  
The shop floor opinion of the incident will be that she 
was vindicated.  I would, ther
efore, treat Almy™s suspen-
sion as effectively resolved. 
The majority suggests that I am considering only the 
rights of the injured employee.  The suggestion is inaccu-

rate.  As set forth above, I believe that all of the employ-
ees will be aware of the prompt remedy afforded to the 
injured employee, and their concerns will be assuaged 
thereby.  Prompt remedial action does far more, in my 
view, to ﬁsignalﬂ other empl
oyees that their Section 7 
rights will be respected than does a notice posted years 
later. Finally, I recognize that Almy was subjected to 8(a)(1) 
conduct after her reinstatement.  However, her remedy of 
reinstatement and backpay remained intact, and the 
8(a)(1) violation is being remedied here.  I do not agree 
that the 8(a)(1) violation re
ndered the remedy ineffec-
tive.
2 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RE
LATIONS BOARD 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
                                                          
 2 As to employee Williams, the Respondent™s suspension of him for 
2 weeks was unlawful.  Respondent then changed it to a 3-day suspen-
sion.  However, the judge found th
at the 3-day suspension was inde-
pendently violative because it was 
itself discriminatorily motivated.  
Where the ﬁcurativeﬂ action is itself unlawfully motivated, it obviously 
does not qualify as a remedy for the prior unlawful action. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 176To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 Given all these facts, we give you the following assur-
ances:  WE WILL NOT warn, suspend, or terminate our em-
ployees because they engage 
in protected concerted or 
union activities by soliciting support for the Union. 
WE WILL NOT disparage United Steelworkers of 
America, AFLŒCIO, to em
ployees by falsely telling 
them that that the Union was responsible for the disci-
pline and suspension of our employees on March 1, 
1997. 
WE WILL NOT tell employees that if they select the 
Union as their bargaining representative, bargaining will 
start from ground zero or will start at employees™ entry 
pay level, and that it would be futile for them to select 
the Union as their bargaining representative. 
WE WILL NOT tell employees who are union sup-
porters to quit their jobs. 
WE WILL NOT tell employees improperly disciplined 
for their union activities that they have been punished for 

soliciting employee support for the Union and handing 
out union literature. 
WE WILL NOT threaten employees with loss of bene-
fits if they select the Union as their bargaining represen-

tative. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of the 
rights guaranteed them in Section 7 of the Act. 
WE WILL cancel, revoke, 
and rescind the wrongful 
warnings issued to Brad Powell and Charles Thornton, 
the wrongful suspensions of employees Stephanie Almy 
and Charles Williams, and the discharge of Charles 
Thornton. 
WE WILL, within 14 days from the date of the 
Board™s Order, offer Charles Thornton full reinstatement 

to his former job or, if that job no longer exists, to a sub-
stantially equivalent position, without prejudice to his 
seniority or any other rights or privileges previously en-
joyed, and WE WILL make Thornton and Williams 
whole, with interest, for any loss of earnings and other 
benefits suffered as a result of our discrimination against 
them. 
WE WILL, within 14 days from the date of the 
Board™s Order, remove from our files any reference to 

our unlawful discharge or discipline of the employees 
named above, and WE WILL, 
within 3 days thereafter, 
notify each named employee in writing that this has been 
done and that our unlawful conduct will not be used 
against him or her in any way. 
 WEBCO INDUSTRIES, INC.   Francis A. Molenda, Esq
., for the General Counsel
. David E. Strecker and Robert C. Fries, Esqs. (Strecker & Asso-
ciates, P.C.), 
of Tulsa, Oklahoma, for the Respondent
. DECISION STATEMENT OF THE CASE 
CLIFFORD H. ANDERSON
, Administrative Law Judge.  I 
heard this case in trial on September 23, 24, and 25, 1997, in 
Tulsa, Oklahoma, pursuant to an order consolidating cases, 
consolidated complaint and notice of hearing issued by the 
Regional Director for Region 17 of the National Labor Rela-
tions Board on April 30, 1997, and amended on July 7, 1997, 
based on a charge in Case 17ŒCAŒ19047 filed on March 3, 
1997, by the United Steelworkers of America, AFLŒCIO (the 
Union) against Webco Industrie
s, Inc. (the Respondent) and 
amended on March 14, 1997, and a second charge in Case 17Œ

CAŒ19120 filed on April 7, 1997, by the Union against the 
Respondent.  Posthearing briefs 
were submitted by the General 
Counsel and the Respondent on November 20, 1997. 
The complaint as amended alleges that the Respondent vio-
lated Section 8(a)(3) and (1) of the National Labor Relations 

Act (the Act) by disciplining, suspending, and terminating cer-
tain employees because of the employees™ union activities and 

to discourage employees from engaging in such activities and 
by making certain statements to employees and taking certain 
actions violative of Section 8(a)(1) of the Act.  The Respondent 
in its answer denies that it violated the Act as alleged. 
FINDINGS OF FACT 
On the entire record,
1 including helpful briefs from the Re-
spondent and the General Counse
l, I make the following find-
ings of fact.2 I. JURISDICTION The Respondent, a corporation w
ith an office and place of 
business in Sand Springs, Oklahoma, has at all times material 
been engaged in the manufacture of steel tubing.  During its 
business operations the Respondent has annually purchased and 
received directly from points 
outside the State of Oklahoma 
goods and services valued in excess of $50,000 and in the same periods has sold and shipped goods
 and services valued in ex-
cess of $50,000 from its facility 
to points outside the State of 
Oklahoma. Based on the above, there is no dispute and I find the Re-
spondent is and has been at all times material an employer en-
                                                          
 1 The General Counsel™s motion to corr
ect transcript is granted to the extent it was unopposed.  The Respondent™s response to the General 
Counsel™s motion opposed three of the General Counsel™s proposed 
corrections and proposed a different correction in a fourth instance.  
The General Counsel™s requested change number eight is granted over 
the Respondent™s opposition.  The General Counsel™s requested 
changes 7 and 13 are denied. The Ge
neral Counsel™s requested change 
number 20 is denied and the Respondent™s proposed alternate change is 

granted.  The corrections to the transcript do not change the results 

here. 
2 As a result of the pleadings and the stipulations of counsel at the 
trial, there were few disputes of fact regarding collateral matters.  
Where not otherwise noted, the findings here are based on the plead-
ings, the stipulations of counsel, or unchallenged credible evidence. 
 WEBCO INDUSTRIES 177gaged in commerce within the m
eaning of Section 2(2), (6), and (7) of the Act. 
II. LABOR ORGANIZATION 
The Union is a labor organization within the meaning of Sec-
tion 2(5) of the Act. 
III. THE ALLEGED UNFAIR LABOR PRACTICES 
A. Background The Respondent is an Oklahom
a State corporation engaged 
in the business of manufacturing and distributing steel tubing at 
a facility in Sand Springs, Oklahom
a (the facility or plant). The 
plant is of substantial size and operates on a 24 hours per day, 7 
days per week basis.  Shifts run daily on a 6 to 6Œ12 hour basis.  
On the plant entrance gate facing out, the Respondent has at all 
material times maintained a sign which reads: 
WEBCO INDUSTRIES, INC. TRESPASSING SOLICITATION AND/OR DISTRIBUTION 
OF LITERATURE ON THESE PREMISES IS STRICTLY 
PROHIBITED At relevant times the Respondent™s president and chief oper-
ating officer was Dana Weber.  Its vice president of operations 
at Southwest Tube Division, in essence the individual in charge 
of the plant, at relevant times was William Obermark.  Its shift 
business manager in the Cold
 Draw Department was Dan Marrs.  Its shift business manage
r in the finishing and shipping 
area was Dennis Coldiron.  These individuals™ status as super-

visors and agents of the Responde
nt is not in dispute.  The fa-cility is not and has not been organized. 
The Respondent at relevant times maintained
3 and posted a  
written ﬁnon-solicitation and distribution of literature policyﬂ 
which by its terms prohibits all such activities on company 
property by nonemployees.  The po
licy also prohibits employee 
solicitation and distribution of literature during the working 
time of the solicitee or solicitor and in working areas.  Employ-
ees who violate the policy by its terms are subject to discipline 
up to and including discharge.  This written policy is not under 
challenge by the General Counsel. 
The Union represents employees at another area employer, 
Sheffield Steel, and in consequence operates a union hall in the 
community of Sand Springs some
 3 to 4 miles away from the 
Respondent™s facility.  In February 1997
4 the Union contem-
plated an organizing drive at 
the Respondent™s plant and held 
several meetings with certain of the Respondent™s employees at 
the union hall.  An organizing committee of the Respondent™s 
employees was formed.  At a Friday, February 28 meeting Un-
ion Organizer Murlin Andrews passed out blank authorization 
cards to the 18 or so employee members of the organizing 
committee and instructed them on how to obtain employee 
signatures.  He testified:  I told them they could hand out cards before work, after work, 
during breaks, and at lunchtime.  I also told them that if they 
were allowed to talk about hunting or fishing or anything else 
in the plant during working hours, they was allowed to talk 
about the Union, but not to stop anybody from working. 
                                                           
                                                           
3 The policy was established in 1995 and a copy of it was physically 
attached to employees paych
ecks and mailed to their homes. 
4 All dates hereinafter refer to 
calendar year 1997 unless otherwise 
indicated. Although the Union was involved in organizing activities in 
March as described below, th
e campaign was not successful 
and did not at any time involve the filing of a representation 

petition nor a demand for recognition.  As of the time of the 
trial the Union was no longer actively seeking to represent the 
plant employees. 
B. Events 
1. Saturday, March 1 
a. Employee activities 
Several employees working the 
Saturday, March 1, 6 a.m. 
shift engaged in activities that ar
e in dispute.  It seems appro-priate to discuss their various activities as appears below. 
I. BRAD POWELL 
Brad Allen Powell was a weld mill cutoff operator and 
backup mill operator.  He tes
tified he exchanged words about 
the Union on a single occasion at the beginning of the March 1 morning shift.   Mills 1 and 2 were briefly down and the em-
ployees who were working with 
the equipment were standing 
around.  During this downtime 
Powell spoke briefly to fellow 
employee Al Tanner.  The entire 
conversation went as follows 
in Powell™s recollection: 
 I said, ﬁWell, you missed out on a good meeting.ﬂ   He said, 

ﬁOh,ﬂ he said, ﬁwhat kind of meeting?ﬂ  I said, ﬁOh, you 
know.ﬂ  He said, ﬁNo, I don™t know.ﬂ  I said, ﬁOh, you know, 
about the Union.ﬂ 
 The Respondent™s vice president,
 Obermark, testified that it 
was reported to him that same da
y that Powell, while he was on 
worktime, had gone to other people™s work stations and invited 
employees to come to the next union meeting. 
II. FRANK HUBBARD 
James F. (Frank) Hubbard Jr. was at the time of these events 
a quality assurance operator in tr
aining. He testified employees 
had asked him that Saturday morn
ing if he had union cards and 
he had told them ﬁno,ﬂ but to come see him at the break.  Dur-
ing the break, which he testified 
he always took in the Tensile 
room, several employees came in 
and discussed the Union with 
him and received authorization cards. 
Employee Kerri Elsing testified that she and other employees 
have for many years taken their workbreaks in the Tensile 
room5 located directly across from the lunchroom because it 
often had better ambient temp
erature and because employees 
 5 Presumably ﬁTensileﬂ as in resi
stance to breaking under tension.  
The room was a work area used 
by quality control operators and straightener operators. 
Some dispute occurred respecting whether or not the Tensile room 
was in fact regularly used by empl
oyees as an alternative breakroom.  
Charles Thornton indicated
 he had used it as a breakroom on occasion.  
Dennis Coldiron, however, testified 
that the Tensile room was not a 
breakroom and had not been used in such a manner to his knowledge.  
As will be discussed in greater detail
, infra, I found Coldiron to be an 
unpersuasive witness with a demea
nor which convinced me he was 
testifying not from his own memory of events and circumstances, but 

rather was describing situations as
 he believed his employer would 
have wished they had occurred. He is
 discredited as to this testimony.  
In contrast, Hubbard and Elsing, co
rroborated to a degree by Thornton, 
gave convincing and detailed testimony respecting the regular and 
longstanding use of the Tensile room as an ad hoc breakroom by smok-
ers.  I credit them and find the Tensile room was used as Elsing and 
Hubbard describe. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 178could smoke in that area after smoking had been prohibited in 
the lunch area.  During the normal scheduled break period on 
the morning of March 1, Elsing te
stified she was in the Tensile 
room on break as was Frank Hubbard, who was eating a sand-
wich.  At that
 time she received a union authorization card from 
Hubbard and signed it. 
Hubbard testified that in the course of his quality assurance 
duties that morning he was called to various locations within 
the plant as is normal and deal
t with various problems employ-
ees were experiencing. He also testified that employees asked 
him about union matters but that he
 told them he would talk to 
them on break. 
He testified that he had been informed that on that Saturday 
he was to ﬁto run some tubes on a new eddy current for the 
Vilter Corporation and take it on a disk,ﬂ a procedure which 
involved setting up certain test
ing equipment he had not done before. Hubbard testified that his work on the Vilter testing was 
initially delayed that morning because other employees were 
operating a straightener machine wh
ich he needed for his work.  
Hubbard testified that he was able to gain access to the machine 
at about 11:30 that morning at which point he worked an hour 
to an hour and a half attempting to set up the necessary testing 
equipment.  He was unable to accomplish his task.  He testified 
he then telephoned his supervis
or, Charles Conn, at about 1 
p.m. about the problem and reviewed with Conn what he had 
tried in attempting to set up th
e equipment and was given sug-
gestions by Conn as to what he should do in making a further 

attempt to set up the equipment.
  Hubbard testified that Conn 
told him:  ﬁ[I]f I didn™t get it, don™t worry about it, don™t worry 
about the setup.ﬂ  At this point in the call, Hubbard was inter-
rupted as will be discussed below. 
Charles Conn, the quality coor
dinator, and Hubbard™s imme-
diate supervisor, testified he had a conversation with Hubbard 
on February 28 in which he told Hubbard the Vilter testing had 

to be done immediately and was 
a priority or hot project be-
cause the customer needed the material tested and returned so 
that it could continue its operations.  Conn testified he told 
Hubbard the job needed to be done the next day, Saturday, and 
also told him that, if there were any problems, Hubbard should 
call him.  Conn recalled Hubbard said he understood the ur-
gency of the project.  Conn did not work the next day, but re-
ceived a telephone call from Hubbard in the early afternoon.  
Hubbard told Conn he was having trouble setting up the testing 
equipment and Conn made suggesti
ons as to what procedures 
Hubbard should attempt. 
Thomas Rappsilver, director of
 quality assurance, testified 
that he had a telephone conversation with Hubbard at about 11 
a.m. on March 1 in which he as
ked Hubbard how the Vilter job 
was going and Hubbard told him he was having trouble saving 
the test results to a computer data disk.  Rappsilver testified he 
told Hubbard to forget about trying to save the information onto 
a disk, but rather to get the material tested so that it could be 
shipped to the customer. 
Shift Business Manager Michael 
Tanner testified that he had 
observed Hubbard on March 1 in various places in the plant,  
but not at work on the Vilter 
job, and that he had observed 
Hubbard during breaktime near the breakroom putting pieces of 
paper in the pockets of employee
s.  Tanner testified he reported 
these events to Shift Business Manager Coldiron. 
Dennis Coldiron, the supervisor over Hubbard, testified that 
he had learned the day prior to that Saturday of the importance 
of the Vilter testing work to be done by Hubbard on March 1 
and confirmed that fact with Hubbard at the commencement of 
the shift on March 1.  Coldiron again confirmed with Hubbard 
the importance of the Vilter proj
ect an hour or two later and 
Hubbard indicated, in Coldiron™
s memory, that he had not got-
ten very far on it. 
Coldiron testified that while a quality assurance employee 
such as Hubbard might well go throughout the plant on quality 
assurance business on a typical da
y, March 1 was far from typi-
cal for him given the urgent Vilt
er assignment and that in con-
sequence, Hubbard should have concentrated his efforts en-
tirely on the Vilter project which 
required he be at a given piece 
of equipment.  In such a circum
stance, Coldiron testified, the 
quality assurance problems that arose in the plant should have 
been referred to Coldiron so that
 he could deal with them or 
have others do so and should 
not have been undertaken by 
Hubbard. III. STEPHANIE ALMY  
Employee Stephanie Almy tes
tified she initially took her 
lunchbreak on March 1 in the lunchroom, but that various con-
versations about union cards were occurring and she retreated 
to the Tensile room for greater privacy and there dealt with 
Frank Hubbard regarding an aut
horization card, chatted for a 
time, smoked a cigarette and left. 
 Hubbard recalled that several 
employees, including Almy, spoke
 with him about the Union 
while he was on break in the Tensile room. 
Shift Business Manager Michael 
Tanner testified that he ob-
served Almy talking to Hubbard at the beginning of the shift 

and about an hour later.  As
 described above respecting Hub-
bard, Tanner also reported thes
e observations to Dennis Coldi-
ron. IV. CHARLES WILLIAMS 
Employee Charles Williams testified that on March 1 he had 
occasion to talk to two employees who he had earlier solicited 
on behalf of the Union.  On this occasion he simply asked them 
if they had ﬁmade up their mindsﬂ and the two said they wanted 
nothing to do with the Union.  The conversation ended at that 
point.  Another time that day on the way to the lavatory, Wil-
liams and another employee, Dan Gibbs, briefly discussed a 
union meeting.  These comments were overheard by a third 
employee, Al Tanner, who joined
 with Gibbs in expressing 
disapproval of the Union.  Williams testified he told the two he 
did not want to hear any more about it and the conversation 
ended. V. CHARLES THORNTON 
Employee Charles Thornton an admitted union supporter tes-
tified that he had been informed
 the previous day at the union 
meeting not to solicit employees on worktime and did not do so 
on March 1.  Obermark testified that he learned that Thornton, 
while attending to some problem at the slitter machine in the 
early part of the Saturday shift, had talked to one of the people 
working at that work center inviting him to a union meeting and 
that Thornton spent some time encouraging the employee to 
attend even after that employee had rejected the initial invita-
tion.  Thornton recalled that when called into a meeting with 
Obermark and others on March 
1 he was accused of talking 
about the Union with a crane operator but that he could not 
recall speaking to a crane operat
or about the Union that day. 
 WEBCO INDUSTRIES 179b. The Respondent™s dealing with employees 
I. THE DISCIPLINE OF EMPLOYEES 
Vice President of Operations William Obermark testified 
that he was contacted at his 
home soon after 9 a.m. by tele-
phone on March 1 and informed 
that employees were wander-
ing about the plant and were in some confusion respecting cer-
tain employees™ solicitation of support for the Union.  Ober-
mark went to the plant and th
ere consulted with Supervisors Coldiron and Tanner respecting their observations of, and other 

information respecting, the events of the morning. 
Obermark and Coldiron testified that Coldiron reported to 
Obermark respecting the informa
tion reported to him and his 
own observations of employees™
 activities that morning.  
Obermark testified that Tanner 
and Coldiron related other em-
ployees™ reports to them that some employees were soliciting 
for the Union and urging employees to sign authorization cards 
and/or attend union meetings. 
Respecting employee Almy it 
was reported that a production 
worker said that she was seen handing out literature at the weld 
mill furnace exit conveyor station and she was not at her as-
signed work station.  Obermark testified that he was informed 
that employee Thornton in the early part of the shift had solic-
ited an employee to attend a uni
on meeting and persisted in the 
face of the employee™s pr
ofessed lack of interest. 
Obermark testified that he was informed that Hubbard was perhaps the employee most active 
in traveling about the plant 
soliciting employees. Obermark 
also knew that Hubbard had an 
important job checking certain product to be shipped to a cus-
tomer named Vilter.  This was a 
priority job which should have 
prevented Hubbard from leaving his work station until the job 

was concluded.  Coldiron told Obermark that the Vilter job had 
not been completed by Hubbard. 
Obermark testified that he learned that Powell had left his 
assigned work station and gone to other employees™ work sta-
tions to solicit employees to come to the next union meeting  

while the employees were on worktime. 
At about 2 p.m. Obermark me
t with Hubbard and Almy.  
Also present were Bob Krewett, manager of human resources, 
and Dennis Coldiron.  Obermark testified that he braced Hub-

bard with the reports of his activities and asked him about the 
Vilter job.  Hubbard denied the activities attributed to him and 
indicated he had been having problems with the Vilter job.  
Finding Hubbard™s explanations of the problems he had had with the Vilter job unsatisfactor
y, Obermark told Hubbard he 
was in violation of th
e no-solicitation policy. 
Obermark told Almy that he had received information that 
she had been seen handing out 
union authorization cards while 
on worktime.  Almy denied doing so on worktime, but rather 
argued her activities had occurred in the breakroom while she 
was on her break.  Emotions 
ran high and the meeting appar-
ently became somewhat chaotic.  Obermark ultimately told 

both Hubbard and Almy that each
 was being put on suspension 
pending a more complete investig
ation.  Each was issued a 
written consultation form indicating that the employee had been 
ﬁ[c]onducting solicitation in viol
ation of company regulationsﬂ 
and directing the employee to ﬁd
iscontinueﬂ the conduct.  The 
forms indicated each employee was being suspended.  The two 
then left the facility. 
At about 2:30 p.m. Obermark met with Powell and Thornton.  
Also present were Bob Krewe
tt and Larry Stokes, Thornton™s 
supervisor.  Obermark asserted that Thornton had solicited an 
employee™s support for the Union even after the employee had 

expressed disapproval,  Thornton
 denied the allegation in some 
heat.  Obermark told Powell he had been violating the no-

solicitation rule and Powell admitted he had.  Each employee 
was issued a written consultation or warning form indicating 
that the employee had been 
ﬁ[c]onducting solicitation in viola-
tion of company regulationsﬂ a
nd directing the employee to 
ﬁdiscontinueﬂ the conduct.  Thornton entered on his form a 
strong denial of the allegation. 
Obermark spoke to Charles Williams later in the afternoon in 
similar circumstances to those 
described above.  He told Wil-
liams he had been observed going some distance within the 
plant to offer two employees 
union cards which the employees 
declined to accept.  Obermark testified that Williams denied 
issuing cards, but rather asserted
 he had simply solicited the 
employees™ support for the Union.  Williams was suspended 

pending further investigation of 
the events.  An employee con-
sultation form was prepared specifying that Williams had been 
ﬁ[c]onducting solicitation in viola
tion of company regulations.ﬂ 
II. THE OBERMARK-EMPLOYEE MEETINGS 
Obermark testified that later that day he held two meetingsŠ
one per shiftŠto discuss the events of the day.  In these meet-
ings he announced that the Union was engaging in an organiz-
ing campaign.  He discussed the 
no-solicitation policy, where it 
was posted, its language and examples of conduct covered and 
not covered.  There was some di
spute as to whether or not he 
referred to the no-solicitation 
policy as being ﬁposted on the 
fence.ﬂ  Employees recalled that he did so and Obermark him-
self testified it was very possible that he had. 
Robin Robinette, corporate dire
ctor of personnel services, 
was present at these addresses.  She recalled that Obermark 
discussed the no-solicitation policy
 and illustrated the rule™s use 
of such terms as ﬁnon working timeﬂ and that Obermark speci-
fied that employees could engage in solicitation in areas and at 
times not covered by the rule.  In her Board affidavit she re-
called that Obermark referred to
 the no-solicitation policy as 
ﬁposted everywhere, on the bulleti
n boards and out front, i.e., at the fences.ﬂ  At the hearing she indicated she was unsure re-
specting Obermarks™ precise statements in this regard. 
2. March 2ŠPresident Weber™s speeches to employees 
The Respondent™s president a
nd chief operating officer, 
Dana Weber, conducted two mee
tings of employees; one for 
each shift.  In each meeting she discussed the events which had 

occurred earlier in the week, i.e., the Union™s organizing ef-
forts, the employee solicitation at the plant, and the Respon-
dent™s discipline of the five employees discussed
.  She also 
expressed the view of the Respondent that a union was not 
necessary or desirable at the facility.  Referring to the five dis-
ciplined employees, sh
e testified that she told the groups that 
the Union was supposed to warn 
employees not to violate the 
Respondent™s no-solicitation policy.
  She, therefore, concluded, 
she told employees, ﬁso, either the Union failed to warn them or 
encouraged them to violate the policy.ﬂ  She told the employees 
that if, in fact, the Union had either intentionally not warned the 
employees or had suggested that 
they engage in activities in 
contravention of the policy, that 
that would mean that the disci-
plined employees  ﬁhad been potentially sacrificed by the Un-
ion for the benefit of the Union.ﬂ 
Employee Richard Wilkerson recalled Weber™s remarks at 
one of these two meetings: 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 180Yes, she started out withŠwith five people had been disci-
plined on a violation of the company™s solicitation policy, and 
that they had beenŠthey had been suspended on account of 
that they didn™t know what they were doing or had been mis-
informed or sacrificed for their Union activities. 
  3. March 6ŠSupervisor Dan Marrs™ meeting with 
  department employees 
 On March 6, at the facility, Shift Business Manager Dan 
Marrs, in the presence of Supervisor Joe Spencer and the gen-
eral business manager of the Co
ld Draw Department, Patricia 
Jordan, addressed the 15Œ18 or so employees under his supervi-
sion.  Employee Richard Wilkerson recalled that Marrs told the 
employees that the Respondent 
would bargain with the Union 
in good faith, if it was voted in, but ﬁwouldn™t give [the em-
ployees] any more than what we would negotiate for.ﬂ  Wilker-
son recalled further:  Joe Spencer.  Joe askedŠJoe Spencer asked him that ifŠif 
the Union was to be voted in, he said, would theyŠwould 
these guys start with nothing, you know, zero or minimum 
wage?  And Dan goes, ﬁWell, ma
ybe not.  Maybe not at that, 
but they would start atŠprob-ably start at our entry levels.ﬂ 
 Employee Gary Scholey testified that he attended this meeting 

and recalled: 
 [Dan Marrs] said that if we voted a union in, during contract 
negotiations we would start from ground zero.  And Joe 
Spencer spoke up, said, ﬁGround zero, I don™t understand.ﬂ  
Then he said, ﬁWell, ground zero you have nothing, you lose 
everything.ﬂ  And I asked Dan, I said, ﬁWhen you say we 
have nothing, do you mean we haveŠwhat we have now we 
lose that?ﬂ  And he said, ﬁYes, you have to negotiate for the 
wages, vacations, your holiday, all the benefits that you have 
are negotiated.  You have to negotiate for your insurance.ﬂ  
He said, ﬁYou guys™s insurance is really good.ﬂ  He said, 
ﬁYou don™t want to gamble and take a chance on losing this.ﬂ 
 Marrs testified: 
 Now, at any timeŠat any time during this speech did you tell 

employees that bargaining started from ground zero? 
A. I may have used that term, either that or from 
scratch.  I wasŠwe
 were discussing how everything was 
up for negotiation. 
Q. Did you use that phrase in connection with them 
getting reduced pay and benefits if they voted in a union? 
A. No. 
. . . . Q. Did anyone ask you during this meeting if the com-
pany would start bargaining at minimum wage? 
A. Someone said that.  You know, when I said every-
thing was up for negotiation, so
meone asked if that meant we were going to reduce them to minimum wage. 
Q. And whoŠwho asked that question?  Was that an 
employee or a supervisor? 
A. That was one of the employees. 
Q. All right.  And what did you reply, if anything? 
A. I told them, you know, that we™d have to be stupid 
to think that they would work for minimum wage.  You 
know, I told them definitely not. 
Q. Did you say anything about taking pay back to en-
try level pay? 
A. No. 
 Patricia Jordan testified but did not address this meeting.  Joe 
Spencer did not testify. 
4. March 15  
I. SUSPENSIONS RECONSIDERED 
Obermark went on vacation on 
March 2 and did not return 
until the evening of March 12.  On March 15 he convened a 
meeting of the Respondent™s supe
rvisory staff to discuss the 
earlier administered suspensions in light of the investigations 
undertaken since the events.  As to Almy he testified: 
 We talkedŠin talking with the supervisor we found it was not 

[a] supervisor that had seen her, but it was another production 
worker.  So, we talked with th
at production worker and he 
said that he had seen her with a handful of these while on 
break in the lunch room, and that she offered it to  Tidwell 
while they were both on break in the lunch room. 
 The meeting participants determined that, in light of the facts 
disclosed in the investigation, the discipline administered to 
Almy ﬁwas not properﬂ and determined to reinstate her and 
give her full backpay.  Almy was 
contacted and told to report to 
work the following day.  She did so.  In time she received full 
backpay. 
Respecting Williams, it was determined that his conduct merited a 3-day suspension and, 
given that he had missed more 
than 3 days of work to that point, he would in consequence 
receive backpay save for the initial 3-day period of his suspen-
sion. Williams was c
ontacted to resume work and did so.  A 
written consultationŠfinal warning form was prepared for and 

signed by Williams indicating the company investigation had 
concluded that Williams ﬁmade solicitation to at least one em-
ployee in the weld mill bay during both [Williams] and [the 
other employee™s] working tim
e.ﬂ  The form continued: 
 Therefore . . . you have been suspended for 3 days and are re-
ceiving a final warning.  Any future violation of this or any 
other Webco policy will result in additional disciplinary ac-
tion up to and including termination. 
 Williams thereafter received backpay save for the period of the 

3-day suspension. 
As to Hubbard, it was determined that the importance of the 
Vilter job as well as the clarity 
of the evidence that Hubbard 
had not been on task on March 1 merited a discharge based on 

violation of the no-solicitation rule and the Respondent™s rule 
against insubordination.  Willia
ms was contacted by Obermark 
by telephone at his home and info
rmed that his suspension had 
been converted into a discharg
e based on violation of the Re-
spondent™s no-solicitation and in
subordination policies.  Hub-
bard has not returned to the Respondent™s employ. 
II. EVENTS RESPECTING THORNTON ON MARCH 
14 AND 15 Charles Thornton testified he had known Mark Sparks  as a 
fellow employee for many years and had an easygoing relation-
ship with him.  Mark Sparks, however, testified that Thornton 
was ﬁnot his kind of guy.ﬂ  Sparks had worked as a police offi-
cer and was or had been a member of the Fraternal Order of 
Police and this fact was known by Thornton.  On Friday, March 
14 in the Respondent™s breakroom
 at about 11:15 a.m.Ša regu-lar break periodŠSparks testifie
d that he observed Thornton 
speaking on behalf of the Union and that Thornton asked him if 
he wanted a union card.  Sparks recalled he asked for one and, 
 WEBCO INDUSTRIES 181having received it from Thornton
, immediately ripped it up and 
threw it in the trash in front of Thornton.  Thornton did not 
testify to the events of March 14. 
On March 15 during the same break period in the Respon-
dent™s breakroom, Thornton, Sp
arks, and other employees were 
present.  The events are in dispute.  Thornton, Sparks, and ma-
terial handlers employee Everett Moton testified respecting 
events. 
Moton, called as a witness by the Respondent, described the 
circumstances.  Sparks was at a table with other employees, 
including Moton, when Thornton approached and made a 
statement to Sparks.  At the hearing Moton testified to a cer-
tainty that Thornton told Sparks, ﬁI know you will vote for this, 
for Union ratification because you are a dumb nigger.ﬂ  He also 
testified, however, that following the remark by Thornton to 
Sparks, Moton turned to fellow employee Brian Hedges, who 
was seated near him, and aske
d Hedges what Thornton had just 
said.  Hedges answered Moton that Thornton had said ﬁdumb 
and ignorant.ﬂ
6  Also, contrary to his trial testimony, Moton 
asserted in an April 11 Board prepared affidavit, ﬁI heard 
Thornton say clearly [‚] you™re going to voteŠare you going to 
vote yes?[‚] But I did not quite hear the rest of itŠrest of it 
because Thornton mumbles when he speaks.ﬂ 
Moton further testified that 
Thornton™s remark prompted 
Sparks to ask Thornton what he said.  When Thornton did not 
immediately respond, Sparks again asked Thornton what he had 
said, to which Thornton then replied: ﬁYou heard me, you™re 
dumb and ignorant.ﬂ  At this point in the events Moton got up 
and left.  He testified that as 
he was walking out of the area he turned back to see what was happening and observed that 

Thornton had returned to the table and had his hands on Spark™s 
shoulders in a casual manner and was smiling.  Moton testified 
he could not hear what words the two exchanged at the time.  
Moton™s affidavit however recites: 
 I started out the door, Thornton walked over to Sparks and 
said something to the effect I™ll kick the shit out of you.  He 
was smiling as he spoke.  I do not recall Sparks saying any-
thing.  Thornton grabbed [Sparks™] shoulders playfully just 
goofing around, and I left at that point. 
 Sparks testified that on the 15th in the breakroom, Thornton 
initiated a conversation with him: 
 [Thornton] told me that I knew who to vote for, that I was his 

boy, and at the end of the conversation he said that I knewŠI 
knew what was best because I was a dumb nigger. 
Q. Did he say anything else to you? 
A. Yes. 
Q. What else did he say? 
A. At the end of the conversation he said, ﬁCome out-
side and I™ll kick the shit out of you.ﬂ 
 Sparks testified that, when Thornton made his reference to 
ﬁdumb nigger,ﬂ  Sparks asked 
Thornton what he had said.  
Thornton did not reply and Sparks repeated his inquiry a 
                                                          
 6 Counsel for the Respondent objected to this testimony as hearsay.  
It clearly is hearsay, but it is al
so the present sense impressions of 
Hedges asserted by the declarant im
mediately after perceiving the event 
and is therefore not excludable as hearsay under Fed.R.Evid. 803(1).  
While Hedges did not testify and 
his absence was unexplained, the 
availability of a declarant under Fe
d.R.Evid. 801 is immaterial.  The 
statement is, therefore, properly re
ceived as substantive evidence and 
shall be so considered.  My contrary ruling at the hearing is reversed. 
second and a third time to which Thornton finally replied: ﬁYou 
are dumb and ignorant.ﬂ  Sparks 
also recalled that Thornton 
asked him earlier in the conversa
tion if he was a member of a 
union and he responded that, if 
Thornton meant the Fraternal Order of Police, he was.  Thornton responded to this, in Sparks™ 
memory: ﬁOh, yeah, that™s correct, you™re a member of that pig 
union, and made snorting noises, then [Thornton] sat back 
down.ﬂ   Sparks testified he had not heard Thornton refer to him as a 

nigger prior to this occasion. Sparks recalled that at the time 
Thornton asserted he would ﬁkick the shit out of himﬂ  Thorn-
ton was some ten feet from Sparks.  Sparks did not directly 

corroborate Moton™s observation that Sparks and Thornton 
came to be in physical contact with Thornton smiling during 
the act.  Spark™s testified in re
sponse to a question from coun-
sel for the General Counsel: 
Q. Did [Thornton] put his arm around you in a joking 
manner when he said, ﬁI™ll kick the shit out of you?ﬂ 
A. He did not have his arm around me at that time. 
 Thornton testified he believed 
that Sparks was generally against the Union and, in his memory, on the 15th asked Sparks 
if he was or had been a member of the Fraternal Order of Po-
lice.  When Sparks indicated he 
was, Thornton told him, ﬁthat™s a labor union, dumb ass,ﬂ to which Sparks responded that he 
knew that.  Thornton recalled he 
then asked Sparks, ﬁhow come 
we couldn™t have ours.ﬂ  Thornton testified that when Sparks 
answered that ﬁhe did not knowﬂ to this inquiry, Thornton then 
asserted he would ﬁkick the shit out of him.ﬂ  Thornton testified 
this remark prompted various 
stock rejoinders from Sparks 
including, ﬁbring your lunch if you™re going to take all year, 

what Army, and stuff like this.ﬂ 
Thornton contended the entire exchange with Sparks was but 
workplace repartee undertaken in a light, humorous vein with-
out actual or evident malice or threat.  He asserted the exchange 
was neither angry nor unusual.  He
 specifically denied that he 
had at anytime called SparksŠﬁa white manﬂŠﬁ a niggerﬂ and 
denied using racial slurs but ra
ther asserted he opposed their 
use by anyone professing the insightful notion that a racial slur 

ﬁbelittles both races.ﬂ 
Sparks testified he reported his version of this event to his 
supervisor, Shift Business Manager Michael Tanner.  Tanner 
did not address these matters in his testimony.  Obermark, 
however, testified that Tanner in turn reported the matter to him 
as he was dealing with the discipline issues of the other em-
ployees as described above in the early afternoon of the 15th. 
In response Obermark called Thornton into a meeting that af-
ternoon with Respondent™s agents Bob Krewett and Larry 
Stokes.  These latter two individu
als did not testify.  Obermark 
recalled that he told Thornton that the company had received 
ﬁreports that you have been threatening people, telling them to 
come outside so you could kick 
their ass, and you™ve been us-
ing racial slurs.ﬂ  In Obermark™s memory Thornton simply 

defiantly and vulgarly denied all the allegations.  Obermark 
informed Thornton that he was suspended pending further in-
vestigation of the matter and fill
ed out an employee consulta-
tion form indicating Thornton was involved in ﬁharassment of 
other employees.ﬂ  Thornton made a vulgar entry of strong 
disagreement on the form.  Thornton was suspended at that 

point and left the facility. 
Thornton recalled the meeting with Obermark but asserted 
that Obermark never discussed the specifics of the charges 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 182against him.  He testified he perceived the matter as simply a 
continuation of the Respondent™s earlier assertions he was so-
liciting employee support for the Un
ion.  He specifically denied 
any reference to alleged racial
 slurs by him was made by 
Obermark or the others in the meeting and asserted he did not realize such a claim had been made regarding his own conduct 
until well after this meeting. 
III. THE RESPONDENT™S POST-MARCH 
15 ACTIONS 
RESPECTING THE THORNTON MATTER 
Obermark testified that after the suspension an investigation 
was initiated.  Thus he testified: 
 And we found that the previous day then, on the 14th, that he 

was giving Shane Sartin a hard time in the lunch room askŠ 
Q. What do you mean by hard time? 
A. Well, he was askingŠasking Shane Sartin to come to a Union meeting and Shane didn™t want to do that.  And Charlie [Thornton] was telling him he really needed to do 
this and Shane said, ﬁI don™t want to, I don™t want to talk 
about it.ﬂ  And Charlie said, ﬁNo, you need to come to this 
meeting.ﬂ  And Shane told us th
at he felt he was losing his temper so he got out and left because  Thornton has a very 
intimidating manner. 
 He also testified: 
 In the lunch room [Thornton] persisted with Shane that he 
wanted Shane to attend the Union meetings, and Shane told 
him he didn™t want to talk abou
t it, and Charlie persisted and, 
you know, in an intimidating manner.  And Shane felt that he 
was losing his self-control so he got up and left. 
 The Respondent™s agents also talked to Sparks and Moton 
about the events of the 15th to insure that there was no question 
or doubt that Thornton had used the racial epithet. Obermark testified that he was assured that
 Thornton had called Sparks ﬁa 
dumb nigger.ﬂ  Obermark testif
ied in response to questions 
from the Respondent™s counsel as to what happened next. 
 Q. All right.  After you co
mpleted your investigation 
what did you decide to do? 
A. We decided to terminat
e  Thornton™s employment. 
Q. Why did you make this decision? 
A. Sort of the sum total of the actions.  What had hap-
pened Friday; he wasŠhe 
was becoming intimidating; 
what he did on Saturday; everything together. 
Q. Saturday, March 15? 
A. Yes. 
. . . . Q. And later you decide
d to terminate him? 
A. Yes. 
Q. Based on this situation that arose? 
A. No. 
Q. Based on what? 
A. More from theŠ 
Q. What more? 
A. TheŠwhat he did with Shane Sartin the day before, 
also his attitude. 
Q. Okay.  That was a reason for terminating him, cor-
rect? 
A. The Shane Sartin event, plus the racial slur, plus the 
shouting match. 
Q. Okay. 
A. Plus the threat to do bodily harm. 
 Shane Sartin did not testify. 
 In Thornton™s personnel file 
maintained by the Respondent was a written statement signed 
by Sartin respecting the events of March 14.  The document 
asserted that Thornton had asked Sartin to vote for the Union 
and that Sartin told Thornton to 
ﬁstick it.ﬂ  It further asserts, 
ﬁAfter I left the break room I was mad because I didn™t want 

anyone thinking I was for a union.  That is why I told him to 
stick it.ﬂ  Having been cross-examined on the Sartin file state-
ment, Obermark testified he wo
uld have terminated Thornton 
for ﬁthe racial slur and the threat
 of violence to  Mark Sparksﬂ 
even had the Thornton-Sartin conversation on March 14 never 
occurred. 
Following his decision to terminate Thornton, Obermark tes-
tified he left it up to the human resources department and lower 
supervision to inform Thornton of the decision to terminate 
him. The Respondent terminated Thornton by letter dated April 
11 received by Thornton the followi
ng day.  The letter stated in 

part:  You are being terminated for harassing and threatening 
a fellow employee. 
Specifically, on March 15, 1997, you referred to Mark 
Sparks as a ﬁdumb niggerﬂ and said to him ﬁI™ll kick the 

shit out of you.ﬂ  When  Sparks tried to walk away from 
you, you continued to yell at him with additional insult. 
5. March 16ŠSupervisor Coldiron™s conversation with Almy
 Stephanie Almy was notified on
 March 15 to come to work 
the next day and did so.  On March 16 she came to work on the 
plant floor when she was taken to the office by Trainer Brian 
Harmon. She testified she there had a very lengthy conversation 
with Dennis Coldiron which evolved into a long discussion 
about the merits of trade unionism.  Almy testified that Coldi-
ron told her in this conversation that, if she did not like her job, 
she should depart.  He also said that, if the Union organized the 

Respondent, bargaining would start from ﬁground zeroﬂ and the 
employees would suffer reductions 
in wages and other benefits.  
Eventually the conversation ended, as Almy recalled: 
 [H]e sent me back down to the straightener.  Then he 
informed me that next week that he was going to be 
testing me to see how well I knew the straightener, and 
that I better know it right and because he could always 
put somebody else back up on the straightener. 
 Coldiron testified he did not recall everything he said to 
Almy on her return to employment, but denied threatening her 
in any way.  Respecting his role in reviewing her work on the 
straightener machine, he testified it was his job to review her 
performance, that he had done so prior to March and did so 
thereafter.  Brian Harmon reme
mbered the conversation as 
quite short and corroborated Coldiron that no improper state-
ments were made to Almy. 
6. April 4 The Union held two meetings 
for the Respondent™s employ-
ees on April 4 at the Sand Spring
s Sheffield Stee
l Union Hall:  
one at 3:30 p.m. and one at 6:30 
p.m.  At dusk, just before the 
latter meeting was to start and as attendees were in the front of 
the hall preparing to enter the building, William Obermark was 
observed driving by on the fronting public street.  That fact was 
commented on by employees of the Respondent about to enter 
the building.  Richard Wilkerson testified he clearly identified 
 WEBCO INDUSTRIES 183Obermark as he drove his car by the union hall.  Obermark did 
not address these events in his testimony. 
7. The Respondent™s 
enforcement of its no-solicitation policy 
Beyond the events of March 1,
 considerable testimony was 
received respecting the histor
y of the Respondent™s enforce-
ment of its no-solicitation polic
y. Employees Powell, Elsing, 
Hubbard, and Ruckman testified that in the breakroom and on 
the shop floor during worktime with regularity employees sold 
items such as sausages, candy, 
telephone services, and football 
and other sports pools were organized and participation in the 
pools solicited by employees.  El
sing testified that Supervisor 
Coldiron was personally involved in selling telephone services 

on the workfloor during worktimes and had solicited her at the 
plant while she was working.  Coldiron denied both the occur-
rence of such workplace and wo
rktime solicitations generally and his own onsite role in such activities. 
There was no real dispute that the Respondent™s management and office administration have from time to time observed so-

licitation by employees, spoken 
to those employees and di-
rected that they stop such activities.  Thus, for example, testi-
mony was received that employ
ees, including supervisors in 
some instances, have been instructed to stop selling beauty 

products, raffle tickets to rais
e money for children™s medical 
expenses, as well as telephone services.  Obermark testified that 
on various occasions he instructed employees to cease prosely-
tizing others regarding religious 
views, cease selling candy, and 
stop organizing a football pool.  In
 all cases described, the em-
ployee was spoken to and asked to stop his or her conduct and 
the individual thereafter apparently did so.  No ﬁwrite-upsﬂ or 
other discipline was ever administered in such ﬁone timeﬂ cir-
cumstances.  In essence management denied that it ever know-ingly allowed violations of its
 no-solicitation policy to occur 
unaddressed.  Further, Obermark
 testified that it was highly 
unlikely that such activities could go on in the plant even in 
remote work areas without his 
observing such activities inas-much as he regularly walked the plant. 
C. Analysis and Conclusions 
It seems appropriate in this case to approach the complaint 
generally in a chronological manne
r with modifications as ap-
propriate. l. Complaint paragraph 5, subparagraph (a), and subparagraph 
(b)(i)ŠAlleged over expansion 
of the no-solicitation policy 
Complaint paragraph 5, s
ubparagraph (a), alleges: 
 Since about January 1, 1997,  [the] Respondent by posting at 
the gate and fences around the fa
cility,  promulgated and since 
then has maintained the following rule: 
 Trespassing, Solicitation, and/or 
Distribution of Literature on 
these premises is strictly prohibited. 
 Complaint paragraph 5, subparagraph (b), alleges: 
 About March 1, 1997, [the] Respondent, by William Ober-
mark, at the facility: 
 (i) informed employ
ees that the rule referred to above 
in paragraph 5(a) was posted on the gate through 
which the employees came to work. 
 In paragraph 7 of the complaint this conduct is alleged to 

violate Section 8(a)(1) of the Act. 
 As discussed above, the Responde
nt has had at all relevant 
times a written no-solic
itation policy which 
is not under facial 
attack by the General Counsel.  The language of the complaint 
paragraph at issue here descri
bing a far broader prohibition is 
taken from the language of the outward facing signs at the Re-
spondent™s facility.  The Genera
l Counsel does not challenge 
the rule as set forth on the signs as they apply to nonemployees 
or, it seems clear from the record and brief despite the language 
of the complaint itself, that the fact of placing the language on 
outward facing signs was a viol
ation of employee rights.  
Rather, the General Counsel argues
 that the repeated references 
to the signs by Obermark in his discussion of the no-solicitation 
rule in employee disciplinary sessions and in his speeches and 
remarks to employees, in effect, incorporated the broad prohibi-
tions of the sign language into 
the Respondent™s no-solicitation 
rule and, therefore, improperly 
expanded and then applied that 
overbroad rule to employees within the plant premises.  The 
General Counsel further argues that the act of announcing that 
improperly expanded rule to employees also violates the Act. 
The Respondent first argues that Obermark did not refer to 
the signs as contended by the 
General Counsel or did so only 
tangentially.  Second, the Res
pondent argues with a nice bit of 
language that the General Counsel
™s theory of ﬁincorporationﬂ 
is ﬁimaginative but hollowﬂ (R. 
Br. 12.), because the employees 
were at all times clear that the 
signs were for outsiders and not 
applicable to employees on site. 
While not set forth in each of the recitations above, em-
ployee witnesses did attribute to Obermark statements includ-
ing the signs on the fences in hi
s references to the locations of 
Respondent™s publications of it
s no-solicitation rule.  Indeed, 
Obermark himself did not truly deny doing so.  Rather, he sim-
ply professed no current recollect
ion of his assertions.  His Board prepared affidavit described a portion of his conversation 
with Almy and Hubbard in their disciplinary interview, ﬁI told 
the two that they all received the rule in their manuals, that it 
was posted on the bulletin boards, and that it was posted on the 

fence that they went past each day.ﬂ  I find that Obermark made 
this statement to Almy and Hubbard and made similar remarks 
to other employees. 
While I have sustained the Gene
ral Counsel™s factual conten-
tion, I reject his further argumen
t that this conduct commingled 
the two rulesŠone for employees
 on site and one to outsid-
ersŠtainting the employee nonsolic
itation rule and rendering it a violation of the Act.  While such a theory of a violation is 
plausible in certain factual settings no doubt, on the facts of this 
case, Obermark™s comments to employees while perhaps inart-
ful, clumsy, and wrong, when considered in the entire context 
of those remarks, may not fairly be
 said to have misled or have 
been reasonably likely to have misled employees as to the true 
rule under discussion. 
This is so because in each of 
the conversations alleged by the 
General Counsel as commingling the proper narrow employee 
no-solicitation rule with the br
oader general prohibition rule 
applicable to outsiders, Obermark made it very plain by expla-
nation and illustration that th
e conduct prohibited under the no-solicitation and no-distribution 
rule was limited to employees 
on working time and in working 
areas and made it clear that 
there were areas and times within the plant when the no-
solicitation rule did not apply.  These remarks were of suffi-
cient clarity, in my view, that the references to the physical 
signs facing outward on the plant fences was not enough in the entire context of events to mislead employees.  This is particu-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 184larly true when there was absolutely no evidence that any man-
ager or agent of the Respondent 
ever characterized its employee 
no-solicitation rule as being a broad prohibition of conduct or 

ever applied its rule to employees in any such fashion. 
Given all the above, I find that Obermark™s statements were 
not violative of Section 8(a)(1) of the Act.  Accordingly, I find 
the General Counsel has not sustained the burden he bears on 
establishing a violation of the Act in this regard, and I shall 
dismiss paragraphs 5(a) and 5(b)(i) of the complaint.  I do not, 
however, find the General Counsel™s
 allegations and theory of a 
violation of the Act in these re
gards to be ﬁfrivolous,ﬂ as as-
serted by the Respondent on brief 
at 13 and, therefore shall not 
consider the various special measures the Board applies to par-
ties who have asserted frivolous claims. 
2. Complaint paragraphs 5, subpara
graphs b(ii), (iii) , (iv), and 
6ŠDiscipline for March 1 employee union solicitation and 
distribution Complaint paragraph 6 alleges 
that, on March 1, the Respon-
dent issued written warnings to employees Brad Powell and 
Charles Thornton and indefinitely suspended employees 
Stephanie Almy, Charles Williams, and Frank Hubbard.  It 
further alleges that the Res
pondent suspended its employee 
Williams on March 15 and thereafter discharged its employee 
Hubbard.  Complaint paragraph 5, subparagraphs b(ii) through 
b(iv) alleges that Obermark to
ld the employees named above 
that they were disciplined for soliciting and handing out litera-
ture for the Union. 
 a. Argument of the parties The discipline administered by
 the Respondent is not in con-test nor is the fact that the reasons asserted for the discipline by 

the Respondent were the employees™ union activities. The Re-
spondent avers it was privileged 
to take the March 1 action it 
did because of the existence of 
and consistent and benign appli-
cation of a valid no-solicitation/
no-distribution rule to the em-
ployees™ actions on that day.  The General Counsel argues the 

no-solicitation/no-distribution rule was selectively and improp-
erly applied to the union activities of these employees by the 
Respondent in two ways.  First,
 the General Counsel contends 
the no-solicitation rule
7 was not consistently applied to prohibit 
union solicitation.  Second, the 
General Counsel argues that the 
rule was not fairly applied to the employees in that no disci-

pline was ever administered to first offending employees who 
violated the no-solicitation rule in a nonunion context, but such 
discipline was administered to the instant employees who were 
thought to have engaged in union 
solicitation and distribution.  
The Respondent contests the G
overnments claim of selective enforcement of the rule.  It also argues that the circumstances 

of March 1 were different from 
and deserved greater discipling 
than earlier violations of the rule because of the occurrence of 
the conduct by several employees on the same shift at approxi-
mately the same time and on the 
day an important project was 
underway. 
 b. Resolution of factual disputes and witness 
                                                           
 7 Having found, supra, that the Respondent™s no-solicitation no-
distribution rule was not fatally tain
ted by Obermark™s reference to the 
broader rule applied to nonemployees
, the references he
reinafter to the rule is to the facially unchallenged rule, quoted, supra, maintained by 
the Respondent as part of its 
governing rules and regulations. 
Credibility Issues
  As noted above, the evidence concerning enforcement of the 
rule was to a certain extent in dispute.  The Respondent™s evi-
dence of its agents™ enforcement 
of the rule as described above 
was not directly challenged and is 
credited.  Thus, I find that in 
some cases of proselytizing, sa
les, and other forms of solicita-
tion, the Respondent™s manageme
nt invoked the no-solicitation 
no-distribution rule to instruct 
certain employees to stop engag-
ing in such solicitation. 
The General Counsel™s evidence, as noted above, that at least 
in the plant away from the administrative offices, at least cer-

tain times during the plant™s 24 hours a day, 7 days a week 
operation, employee solicitation 
for the sales of phone service products, children™s affinity gro
up sale items such as cookies 
and solicitation of participation in employee recreational activi-
ties such as plant sports event pools was common and unen-
cumbered by supervisory enforcement of the no-solicitation 
rule even to the extent of partic
ipation by supervisors, including 
Coldiron, in such activities. 
Coldiron and other of Respondent™s witnesses, including 
Obermark, denied observing the activities described by the 

General Counsel™s witnesses and made it clear that they would 
have been in a position to observe such employee activities had 
they occurred.  Coldiron specifi
cally denied Elsing™s claim that 
he had solicited her to buy tele
phone services at the plant on 
worktime. 
I resolve these evidentiary conflicts in large part on de-
meanor grounds, but also on the 
probabilities relevant to the 
events and on the entire record.  First, I generally discredit 

Coldiron whenever his testimony is
 inconsistent with that of 
Elsing.  Elsing appeared to me to
 be a truthful witness describ-
ing the events from her memory without editing or emendation.  
To the contrary, I was convinced by Corldiron™s demeanor that 
he was not relating his memory of
 events, but rather was simply 
testifying to what he believed 
would best serve his employer™s 
interests and his own.  He seemed willing to deny anything he 
thought it might be uncomfortable to
 admit.  I explicitly find he 
did attempt to sell phone services to Elsing at the plant on her 

worktime and discredit his denial.  I further discredit his testi-
mony that he had no occasion to 
observe or be involved in the 
other sales and solicitation activities described by the General 
Counsel™s witnesses.  Rather, I cr
edit their testimony that such 
events occurred. 
As to Obermark, my findings respecting his surveillance of 
the union meeting, infra, suggest 
he was not as indifferent to 
the protected union activities of the Respondent™s employees as 
he suggested in his testimony.  I do not, however, discredit his 

testimony that open or obvious so
licitation inconsistent with the 
no-solicitation rule did not occur 
in his presence without disap-proving action by him.  His statements that such conduct would 
have been observed by him if it 
had been at all regular in its 
occurrence, however, is not so convincing.  As the high official 
at the plant, it is quite likely that employees and first-level su-
pervisors would defer solicitation or any other actions not con-
sistent with plant rules in his presence.  In a large facility oper-

ating on a 24-hour basis 7 days a w
eek, it is not impossible, as I 
do here, to credit both the testimony of the manager of the plant 
that he did not see violations of the solicitation rule as well as 
the testimony of various employees
 that conduct in violation of 
the rule was relatively commonplac
e.  Importantly however  on 
this record and based in part on my observation of Obermark™s 
demeanor as he testified to thes
e matters, I also find that as the 
 WEBCO INDUSTRIES 185high official who had a style and practice of ﬁmanagement by 
walking aroundﬂ at the facility fo
r a substantial period of time, 
that Obermark was also either aware or reasonably should have 
been aware that such conduct was in
 fact occurring at the plant, 
albeit to a degree quietly conc
ealed from high management 
officials. 
On this record, to say that the officials at the plant, including 
Obermark, were not awareŠeven if they were unwilling to 
openly or officially countena
nce such activityŠthat the em-
ployees on the shop floor and on the weekends were not engag-
ing in solicitation and participati
on in sports pools such as col-
lege and professional football
 game poolsŠa nigh ubiquitous 
aspect of American workplace culture and one not unknown to 
Oklahoma residentsŠand other so
licitation inconsistent with 
the Respondent™s rule would be absurd.  Further it would be 
inconsistent with the credited 
testimony of first-hand witnesses 
who described the conduct in persua
sive detail.  I explicitly find 
the conduct occurred and that the Respondent™s agents, particu-
larly Obermark, knew or should ha
ve known of it.  It is not 
improbable that managers are willing to tolerate certain essen-
tially benign activities by employ
ees, if they are not conducted 
overtly, or in a manner overtly 
challenging to or contemptuous 
of the company™s rules and if they can in effect avoid situations 
where they are charged with direct knowledge of the conduct. 
 c. The law of enforcement of no-solicitation/  
no-distribution rules
  The parties were not in particular dispute about the relevant 
law to apply to these elements of
 the complaint.  Further, the 
interesting evolution of the 
concept of an employer no-
solicitation rule as it may be applied to employee union activi-
ties is not relevant here for th
e Government is not challenging 
the no-solicitation/no-distribution 
rule of the Respondent be-
yond the outside sign argument, reje
cted supra.  A facially valid 
no-solicitation/no-distribution rule
, if consistently enforced and 
applied to activities within its te
rms, may be applied to prohibit 
union activities as well as othe
r activities falling under the 
terms of the rule.  This element of the law is not in dispute.  A 
rule, howsoever facially valid, however, may not simply be 
kept on the books and held in abeyance or reserve to be applied 
only to union activities of employ
ees. Nor may a facially valid 
rule be applied so inconsistently or
 selectively that it is in effect 

and practical application only a 
rule against employee union or 
protected activity.  Finally, th
e punishments or discipline meted 
out under the rule must be proportionate to the conduct in-
volved, as compared to other ap
plications of the rule, and not 
treat employee union or protected concerted activities more 
harshly because of the union or c
oncerted aspect of the activity. 
The Board in Hammary Mfg. Corp
., 265 NLRB 57, 57 fn. 4 
(1982), addressed the issue of consistency of a no-solicitation 
rule™s application: 
 The Board and the courts consiste
ntly have held that an em-
ployer does not violate Section 8(a)(1) by permitting a small 
number of isolated ﬁbeneficent actsﬂ as narrow exceptions to 
a no-solicitation rule.  See, e.g., 
Serv-Air, Inc. v. NLRB,
 395 
F.2d 577 (10th Cir. 1968), on remand 175 NLRB 801 (1969);  
Emerson Electric Co., U.S.
 Electrical Motors Division
,  187 
NLRB 294 (1970).  Thus, rather than finding an exception for 

charities to be a per se violation of the Act, the Board has 
evaluated the ﬁquantum of . . . incidentsﬂ involved to deter-
mine whether unlawful discri
mination has occurred.  See, 
e.g., 
Serv-Air
, 175 NLRB 801 (1969); 
Saint Vincent™s Hospi-
tal
, 265 NLRB 38 (1982). 
 Further the Supreme Court in 
NLRB v. Burnup & Sims, 
379 
U.S. 21 (1964), made it clear that if an employee is discharged 
for misconduct arising out of protected activity and that mis-
conduct never in fact occurred, th
e employer™s good-faith belief 
that the conduct occurred is not a defense to the violation of the 
Act.  Thus, in considering the application of the no-
solicitation/no-distribution rule by the Respondent to those who 
received discipline herein, the actual conduct engaged in by the 
employees rather than what the Respondent mistakenly be-
lieved the employees were doing at relevant times will deter-

mine if the Act has been violated as alleged. 
d. Analysis and conclusions resp
ecting the Respondent™s rule 
and its application to the employees™ March 1 activities 
At the threshold I reject the ar
gument of the General Counsel 
that the Respondent so consistently ignored constant, ongoing 
employee and supervisory viola
tions of its no-solicitation/no-distribution rule that the rule must be considered only an anti-
union activities™ rule and must be 
rejected as any part of a de-
fense to actions taken against 
employee union activity.  As 
found, supra, the Respondent™s 
managers had repeatedly ap-
plied its rule to both employees 
and supervisors in a variety of 
settings and circumstances.  The exceptions to its enforcement 
as found above are further considered below. 
I have found that employees and supervisors engaged in pro-
hibited solicitation under the rule on the factory floor on a regu-
lar basis when management, in 
effect, was not looking or at 
least was not looking very hard. 
 Further, I have found that agents of the Respondent, including Obermark, were aware of 
the existence of at least some prohibited employee activities 
and did not act without exception 
to enforce the rule in such 
situation.  Applying the Board™s 
Hammary rule to those excep-
tions, I do not find the quantum of exceptions tainted or invali-

dated the rule.  Rather, I find th
e tolerance or acquiescence of 
the Respondent™s agents to some types of violations is a factor 
to be considered in evaluating whether or not the rule was ap-
plied more rigorously to empl
oyee union soliciting activities 
than other solicitations of employees. 
Having found that the Respondent could apply the rule to un-
ion solicitation and distribution as it had to other solicitation 
and distribution, it remains to be
 determined if the Respondent in fact did so properly in administering the challenged disci-
pline.  The issue of disproportio
nate application of punishment 
or discipline for violations of the rule must be resolved on an 

individual-by-individual basis.  It is appropriate, therefore, to 
turn to the individual employees disciplined under the rule. 
(1) Employee Stephanie Almy 
The Respondent suspended Almy on March 1 pending fur-
ther investigation and reinstat
ed her with full backpay on 
March 15 when Obermark concluded she had not in fact vio-lated the no-solicitation rule.  Under the teaching of 
NLRB v. 
Burnup & Sims, 
supra. the Respondent violated Section 8(a)(1) 
of the Act by suspending her for misconduct arising out of pro-
tected concerted and or union 
activities which misconduct in 
fact never occurred.
8                                                           
 8 The Respondent argues the Respondent™s subsequent correction of 
its ﬁerrorﬂ is sufficient and no vi
olation should be found or remedy 
directed.  It is not clear that the Respondent™s records respecting the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 186(2) Employee Charles Williams 
As discussed above, employee 
Charles Williams described 
two events on March 1.  The fi
rst involved his asking two em-
ployees if they had made up their minds respecting the Union 
and the second involved ment
ioning a union meeting to an 
employee, which remark was overheard by and commented on 
by a third employee.  The employees Williams spoke to were 
not in favor of the Union.  Obermark testified that he had 
learned and told Williams in their meeting on March 1 that he 
had learned that Williams had offered two employees cards 
away from his work area and that Williams had denied handing 
out cards to employees but readily admitted he had solicited 
employee support for the Union.  Williams was suspended 
pending further investigation and for conducting prohibited 
solicitation. 
On March 15, the Respondent determined that Williams had 
in fact been soliciting at leas
t one other employee during work-
time and that an appropriate punishment for this was a 3-day 

suspension.  Given that William
s had missed some 2 weeks of 
work by March 15, he was immediately reinstated and paid 
backpay for the period of his suspension save for the 3 days of 
formal punishment. Two separate issues arise from th
is series of events:  first, 
was the total suspension proper and, second, within that total 
suspension, was the 3-day suspension proper.  The total suspen-
sion, minus the 3-day suspension 
considered separately below, 
is simply a reprise of the Almy analysis immediately above.  
The Respondent™s March 1 to 15 suspension was simply too 
great a punishment under the application of the rule™s history 
under any analysis, including th
e Respondent™s own on March 
15.  A mistakenly harsh puni
shment for misconduct during 
protected concerted or union activities violates Section 8(a)(1) 
of the Act. The second issue may be stated 
in its most refined form tak-
ing the Respondent™s March 15 fi
ndings respecting Williams as 
true:9  Was it a permissible application of the Respondent™s no-solicitation/no-distribution rule to suspend Williams for 3 days 
for soliciting another employee 
while each was on worktime?  
For the reasons which follow, I find the 3-day suspension in 
                                                                                            
                                                           
suspension were expunged or that Almy was regarded thereafter by the 
Respondent as never having been susp
ended for purposes of seniority 
and benefit calculations.  Further th
e Respondent, as discussed supra, 
told employees that the disciplined
 employees had themselves and/or 
the Union to blame.  This false a
ssertion to employees was admittedly 
never corrected by the Respondent.  Finally, the suspension itself could 
not be undone and, even where reinstatement and a back-pay payment 
has been made, the effect on the em
ployee and other employees may be 
reasonably considered to be lasting. 
 Given all the above, I find no basis 
to disregard the violation.  The reme
dy will of course not include resto-
ration of benefits and wages already pa
id by the Respondent or interest 
on such payments. 
9 The conclusions reached herein would not differ if the solicitations 
advanced by the Respondent as violations of its rule in the cases of the 
disciplined employees other than Hubbard had not in fact occurred.  
Therefore, it is unnecessary to reso
lve the discrepancies between the 
employees™ testimony of the extent a
nd nature of soliciting and distri-
bution and the Respondent™s evidence on the question.  Were it neces-

sary to resolve these disputes, base
d on my evaluiations of demeanor 
and resolutions of credibility as set fo
rth in part elsewhere in this deci-
sion, I would credit the employees and find that their conduct did not 

extend beyond that they 
each described.  See, for example, my analysis 
of the discipline administered to Thornton, infra. 
such circumstances was not permissible and violated Section 
8(a)(1) of the Act. 
It is important initially to set forth what is not the basis for 
finding a violation here.  I have 
found the Respondent™s rule is 
not improper either facially or as a result of its selective appli-

cation to employees™ protected or
 union activities.  Thus, I find 
that the Respondent could have invoked its no-solicitation/no-
distribution rule to command a halt to employee activities in 
breech of the rule including worktime union solicitation and 
distribution of authorization cards.  Repeated violations of the 
rule could have been punished 
by invoking proportionate disci-
pline for such repeat offenses 
by employees.  The Respondent™s 
workplace is for work and it may insure that this is so by proper 
application of its rules. 
What supports and sustains a violation here, in my view, is 
the severity of the punishment administered and its dispropor-
tion to the conduct at issue when compared and contrasted to 
the substantial history of the rules application to activities 
which were neither protected concerted nor union activity.  In 
numerous other situations involving commercial product sales, 
eleemosynary solicitations, 
and religious proselytizing,
10 em-
ployees acting in violation of the rule were asked to stop their 
conduct and did so without any other formal action or punish-
ment taken against the offending employee.  Only the union 
solicitation was punished without warning and with serious 
discipline. On this record, I find that the Respondent was not 
attempting to utilize its rule to stop solicitation.  If it wanted to 
do that it would have taken th
e same actions it had taken nu-
merous times beforeŠask the empl
oyees to stop.  Rather, I find 
the Respondent chose to make examples of the soliciting em-
ployees to chill support for the Union
11 and to demonstrate to 
employees that the Respondent held plenary power over their 
employment and that supportin
g the Union could only cause 
them harm.12  The Respondent™s no-solic
itation/no-distribution 
rule as it had historically applied it to solicitation to March 1 
will not support or allow such a result. 
The Respondent argues that th
e instant situation differed 
from earlier situations where the rule was applied to direct the 

cessation of individual employee 
activities without administer-
ing punishment in that the instant case involved many employ-
ees on the same shift at the same
 time engaging in parallel con-duct.  There might well be situations in which a significantly 

different setting or context mi
ght provide a basis for new and 
different levels of punishment.  
I do not find this to be the case 
herein however.  The conduct involved here for which disci-
pline was administered was not a 
coordinated, sustained course 
of conduct. Williams readily admitted his simple solicitation, 
and the Respondent thereafter confirmed but a single such ac-
 10 To the extent it may be argued 
that union organizational solicita-
tion was a matter of controversy am
ong employees and therefore might 
be expected to be more disruptive than other types of solicitation,  I 
find such activity in that regard to 
be akin to proselytizing which also 
has the potential to engender passionate feelings among those solicited.  
In the one situation where such a 
proselytizing employee was told to 
stop his activities, no further action or punishment was taken against 
him. 
11 See the discussion, infra, respecting the Respondent™s president™s 
use of the punishment administered on March 1 to suggest that the 
Union may well have ﬁsacrificedﬂ these employees. 
12 In making this finding, I rely in 
part on my other findings here that 
the Respondent was simultaneously e
ngaged in a series of illegal ad-

dresses to employees disparaging the Union and wrongfully suggesting 
the futility to employees of 
obtaining union representation. 
 WEBCO INDUSTRIES 187tion.  The other disciplined employees, disregarding Hubbard 
whose circumstances differ and are discussed infra, also en-
gaged in relatively benign and 
isolated acts of solicitation 
which in their totality do not rise
 to a level of activity warrant-
ing a new and different punishment for the violations of the 
rule. Accordingly, based on all the above and the record as a 
whole, I find that in suspending Williams, both initially for the 
2-week period and thereafter in reducing the suspension to 3 
days, the Respondent violated Section 8(a)(3) and (1) of the 
Act. 
(3) Employee Brad Powell 
Brad Powell testified that he had had a single conversation 
with another employee on Saturday morning during a period of 
equipment downtime.  Obermark testified that he learned that 
Powell had left his assigned work station and gone to other 
employees™ work stations to solicit employees to come to the 
next union meeting while all employees were on worktime and 
that, when braced with these reports, Powell agreed he had 

been soliciting.  Powell received a written warning for ﬁ[c]on-
ducting solicitation in violation of company regulationsﬂ and 
directing him to ﬁdiscontinueﬂ the conduct. 
While the punishment is not as severe as that meted out to 
others on March 1, I find the Re
spondent™s conduct violative of 
Section 8(a)(3) and (1) the Act.  I reach this result in part from 
the analysis set forth immediat
ely above.  Further, from Ober-
mark™s perspective, Powell, when told he had acted in violation 
of the rule, freely agreed that 
he had and did not resist the cor-
rection.  Powell™s conduct that mo
rning, even if as assumed for 
the purposes of this analysis to be as Obermark believed and in 
violation of the rule,
13 was not particularly disruptive nor pro-
vocative.  Given the substantial 
and consistent history of infor-
mal dealing with first time viol
ators who did not challenge the 
Respondent™s authority, I find insufficient basis to justify the 
departure from that consiste
nt prior conduct herein. 
Accordingly, based on all the above and the record as a 
whole, I find that in issuing a warning to Powell the Respon-
dent violated Section 8(a)(3) and (1) of the Act. 
(4) Employee Charles Thornton 
Obermark testified that he learned that Thornton had solic-
ited another employee to attend a union meeting even after the 
employee had expressed a lack of support for the Union.  
Thornton denied ever doing so both at the hearing and in his 
meeting with Obermark.  Obermark™s information came largely 
from Supervisors Coldiron and Tanner who related their own 
observations and other employ
ees™ reports.  Tanner did not testify about Thornton™s March 
1 activities nor did Coldiron. 
Because of the belligerence with which Thornton denied the 
actions attributed to him by Ob
ermark, I find that it would not 
have been unreasonable for the Respondent to warn Thornton 

not to continue his actions
, if he had in fact engaged in the conduct Obermark accused him of
.  Since Thornton denied that 
he had engaged in such conduct, I 
find it is necessary to resolve 
this factual dispute in order to determine if the Act was violated 
as alleged. 
I found Thornton to be a truthful witness with a convincing, 
if somewhat belligerent or defi
ant demeanor.  I credit his ver-
sion of his activities on March 1 over the substantive value of 
the second-hand reports Obermark received from observers 
                                                          
                                                           
13 See fn. 9, supra. 
who did not testify as to th
eir own observations. Obermark 
could truthfully and persuasively 
testify as to what he was told 
by others, but that does not sustain the accuracy of their out of 
court, uncross-examined accoun
ts.  And, as discussed else-where in this decision, I have 
doubts respecting the veracity of 
at least some of the observers
 who reported to Obermark.  I 
find, therefore, that Thornton was not in violation of the solici-

tation rule on March 1.  As noted, supra, under the 
Burnup & 
Sims doctrine, Obermark™s belie
fs respecting Thornton™s con-
duct are immaterial.  The Respo
ndent violated Section 8(a)(3) 
and (1) when it issued a warni
ng to Thornton for violating its no-solicitation rule through his union activities when no such 
violation of the solicitation rule on this record may be found to 
have occurred.  Accordingly, 
I sustain the General Counsel™s 
complaint allegation. 
(5) Employee Frank Hubbard 
Obermark testified that he was informed that Hubbard was perhaps the employee most active in traveling the plant and 
soliciting employees. He also kn
ew that Hubbard had an impor-
tant job checking on the product to be shipped to Vilter, a prior-
ity job, that should have prevente
d his leaving his work station.  
Coldiron told Obermark that the Vilter job had not been com-

pleted and placed 
the blame on Hubbard. 
Hubbard testified that he answ
ered various calls for help 
throughout the plant on the morning of March 1.  Coldiron and 
others, as discussed supra, testif
ied that the urgency of the Vil-
ter job required that Hubbard 
forego lending such assistance 
and concentrate on the Vilter job. 
Hubbard was suspended on March 1.  His consultation form 
prepared that date indicates he was ﬁconducting solicitation in 
violation of company regulations.ﬂ  On March 15 Obermark 
reviewed the Respondent™s inve
stigation of Hubbard™s conduct 
and found his solicitation and di
straction from the Vilter job 
merited his discharge. 
As with Thornton above, assu
ming the Respondent™s beliefs respecting Hubbard were true, 
the Respondent may well be 
justified in its discipline of 
Hubbard.  The General Counsel 
advances Hubbard™s version of events which are significantly 
different from the Respondent™s.  It
 is, therefore, necessary, as 
in the instance of Thornton, supra, to resolve these conflicting 
versions of what took place. 
The Respondent™s rationale for the discharge is that Hubbard 
was soliciting improperly and wa
s ﬁinsubordinateﬂ in not ex-
clusively attending to the Vilte
r job on March 1 which was in 
consequence not finished in a timely manner.  Substantial tes-
timony was received respecting the importance of the Vilter job 
and the fact that the Respondent
, its supervisors and Hubbard 
all recognized its importance.14  The Respondent™s witnesses, Supervisor Charles Conn, Conn™s supervisor and director of 
quality assurance, Thomas Rapp
silver, and Supervisor Dennis 
Coldiron, all testified that Hubbard simply had no excuse or 
rationale for leaving the Vilter job until its completion on 
March 1 and that his admitted wanderings through the plant on 
the morning of March 1, in c
onjunction with his concomitant failure to complete the Vilter job, was a major act of insubordi-

nation on Hubbard™s part. 
Frank Hubbard had a sound demeanor and seemed to me to 
be testifying truthfully respecting his memory of events.  So, 
 14 Not all this testimony was consis
tent.  Hubbard testified he was 
told on the telephone midday on March 1 by Supervisor Charles Conn 
he did not have to finish the job.  Conn denied this was so. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 188too, however, did Messrs. Conn and Rappsilver and they were 
in the main corroborated by Coldiron.  Given the uncontro-
verted importance of the Vilter job and the fact that it was 
Hubbard™s assignment on March 1, I find the probabilities favor 
the Respondent™s witnesses™ testimony that Hubbard was obli-
gated under all the circumstances to stay at the Vilter task and 
not leave it.  Whether or not Hu
bbard should be discredited or 
rather a finding made that he was simply confused in his job 
assignment on March 1 and did not understand what was ex-
pected of him, I need not decide.  Rather, I find that the Re-
spondent had assigned the Vilter
 task to Hubbard and had a 
good-faith belief that he was not 
dedicated to that very impor-
tant task on the morning of March 1.  The Vilter job was not 
protected activity to which the 
Burnup & Sims
 doctrine applies. 
The General Counsel argues that the no-solicitation rationale 
advanced by the Respondent is 
invalid and taints the entire 
termination.  Thus, the Genera
l Counsel takes the position that 
Hubbard was fired for the argued violation of the no-
solicitation rule and, even if 
he should have been undertaking 
the Vilter job, the improper in
vocation of the no-solicitation 
ruleŠeither based on a factual c
onclusion that Hubbard had not 
violated the rule or based on an overly severe punishment for 
his misconduct, sustains the viol
ation alleged.  The Board in 
Wright Line, 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), established a 
test for approaching discrimination allegations which was re-
cently restated in 
Manno Electric, 321 NLRB 278Œ280, fn. 12 
(1996):  Under [the Wright Line
] test, the Board has always first re-
quired the General Counsel to persuade that antiunion senti-
ment was a substantial or motiva
ting factor in the challenged 
employer decision.  The burden of persuasion then shifts to 
the employer to prove its affi
rmative defense that it would 
have taken the same action even
 if the employees had not en-
gaged in protected activity.  
Office of Workers Compensation 
Programs v. Greenwich Collieries
, [114 S.Ct. 2251, 2257Œ
2258 (1994)], at 2258. 
 Assuming, without deciding, th
at the General Counsel has 
met his burden of persuasion that
 an improper application of 
the no-solicitation rule was a substantial or motivating factor in 
Hubbard™s termination, and explicitly shifting the burden of 
persuasion to the Respondent, it 
is necessary to consider the 
argument of the Respondent that it would have fired Hubbard 
for not completing the Vilter job in all events, even had there 
never been an organizational driv
e at the Respondent™s facility 
or had Hubbard never even been suspected of soliciting for the 
Union. Turning to that issue, and based on the record as a whole and 
the mutually corroborative tes
timony of the Respondent™s wit-
nesses, I find that the Respondent
 would have fired Hubbard as 
it did, even if there had been no union activity underway at the 
Respondent and the Respondent ha
d no belief that such activi-
ties were under way.  Based on 
the credited testimony and the 
record as a whole, I find that, irrespective of the union solicita-
tion issue, the Respondent:  (1) regarded the Vilter job as criti-
cal, (2) regarded the completion 
of the Vilter job as Hubbard™s 
responsibility on March 1, (3) c
oncluded that Hubbard was not 
obeying his superiors™ clear instru
ctions in not devoting himself 
exclusively to the Vilter job the morning of March 1 and finally 
and most importantly, (4) regard
ed Hubbard™s failure as a dis-
chargeable offense independent of the solicitation issue.  There-
fore, I find that the Respondent has not violated the Act with 
respect to the discharge of Hubbard.  Accordingly, I also find 
that the General Counsel has not 
sustained the allegations of the 
complaint respecting Hubbard™s 
suspension and discharge and 
they shall be dismissed. 
(6) The derivative complaint paragraphs
 Complaint paragraph 5, subparagraphs b(ii) through (iv), al-
lege that Obermark told the em
ployees named above that they 
were disciplined for soliciting an
d handing out literature for the 
Union.  Since I have found, supra
, that the Respondent™s disci-
pline of Almy, Williams, Powell, and Thornton was improper, 

it follows that Obermark™s telling them they were disciplined 
for soliciting support for the Union was itself a derivative viola-
tion of Section 8(a)(1) of the Act.
15  The relevant allegations of 
the complaint are sustained. 
3. Complaint paragraphs 5, s
ubparagraphs (c), (d), and (e)Š
Respondent™s remarks to employees 
Complaint paragraph 5, subparagraph (c), alleges that the 
Respondent™s president, Dana Weber, violated Section 8(a)(1) 
of the Act at employee meetings by ﬁdisparaging the Union, 

stating that the Union sacrific
ed five employees whom Respon-
dent suspended for violating the [no-solicitation rule].ﬂ 
As more fully set forth supra, there is no doubt that  Weber 
told two meetings of plant employees held to discuss the Un-
ion™s organizational efforts, 
the Respondent™s position on the campaign and the discipline meted out on March 15.  President 
Weber told the employees in her remarks that the Union was 
supposed to warn employees not
 to violate the Respondent™s 
no-solicitation policy.  She added:  ﬁSo, either the Union failed 

to warn them or encouraged them to violate the policy.ﬂ  She 
further recalled she told the employees that if, in fact, the Union 
had either intentionally not wa
rned the employees or had sug-
gested that they solicit employee
 support for the Union, in spite 
of the Respondent™s no-solicitati
on/no-distribution policy, that 
would mean that the disciplined employees ﬁhad been poten-
tially sacrificed by the Union for the benefit of the Union.ﬂ 
The Respondent™s high official 
made these remarks in meet-
ings held by the Respondent to oppose the Union™s organizing 
drive and to convince employees not to support the Union. The 
speeches followed on the day after the three employees had 
been suspended and two had been
 issued warnings by the Re-
spondent for violations of the no-s
olicitation rule.  I have found 
that four of the five acts of discipline were illegal actions of the 
Respondent.  Indeed by the Re
spondent™s own subsequent de-
termination, Almy™s suspen
sion was simply wrong and Wil-
liams was over 10 days too long. 
In reality, the discipline was not the result of the Union sacri-
ficing its supporters, but rather the result of the Respondent 
illegally terminating and warning four of the five employees 
involved.  Thus, in a meeting called by the Respondent in order 
to persuade its employees to opp
ose or at least withhold support                                                           
 15 I have not determined whethe
r or not Hubbard was improperly 
suspended and discharged for solicita
tion inasmuch as I found he would 
have received that punishment in a
ll events for other conduct.  There-
fore, it is not yet determined if Ob
ermark telling him he was disciplined 
for his solicitation also violated Sec. 8(
a)(1) of the Act.  In light of my 
finding a violation with respect to the parallel conduct of the Respon-
dent to the other employees,  resolving this issue would not add to the 
type of violations found or the remedy
 directed.  I shall, therefore, not 
further consider that narrow allegation respecting Obermak™s statement 
to Hubbard. 
 WEBCO INDUSTRIES 189for the Union, the Respondent™s president essentially blamed 
the Union for causing adverse act
ions to be taken against the employees who supported the Union 
which actions were in fact 
with but a single exception the result of the illegal acts of the 
Respondent. Without citation of authority
, the General Counsel argues 
such disparaging conduct violates
 Section 8(a)(1) of the Act. 
The Respondent argues the statem
ents were simply Weber™s 
opinion on a matter which employees were capable of evaluat-
ing for themselves and thus protected by Section 8(c) of the Act 
citing 
Camvac International
, 288 NLRB 816 (1988). 
The Respondent™s argument fails on two grounds.  First, the 
statements of the Respondent™s 
president were not about a mat-
ter that employees were able to evaluate for themselves They 
clearly had no way of knowing that the Respondent™s illegal 
actions rather than the Union™s conduct underlay the bulk of the 
discipline meted out by the Respondent.  Second and, impor-
tantly, I find the statements were made in bad faith with a 
knowledge of their less than complete truth.
16  This is a critical 
finding for the Board holds that where the employer ﬁseized on 

this incident as a pretext to disparage and undermine the Union 
in the eyes of the employeesﬂ
17 Section 8(a)(1) of the Act is 
violated.  I so find here. 
Complaint paragraph 5, subparagr
aph (d), asserts that on or 
about March 6, Dan Marrs told
 employees that bargaining 
would start at ground zero and in
formed employees that it 
would be futile for them to select the Union as their bargaining 

representative.  As discussed, 
supra, employees Wilkerson and 
Scholey supported the complaint al
legation.  Supervisor Marrs 
recalled using either the terms ﬁbargaining started from ground 
zeroﬂ or from ﬁscratch,ﬂ but deni
ed using those words in a con-
text suggesting employees would su
ffer loss of pay or benefits.  
I found Wilkerson and Scholey sound witnesses.  Marrs was less persuasive and his explanation of his use of the terms at 
issue was not convincing.  Furthe
r, as noted supra, the Respon-dent™s agent, Jordan, did not address this conversation in her 
testimony and its agent, Spencer, did not testify.  I credit the 
two employees, discrediting Marrs where his version differs. 
Having found that Marrs told employees that if the Union 
came to represent them they would bargain from ground zero 
and would suffer a reduction in wages and working conditions,  
I further find that such remarks violate Section 8(a)(1) of the 
Act.  I therefore sustain this section of the amended complaint. 
Complaint paragraph 5, subparagr
aph (e), alleges that Dennis 
Coldiron on March 16 solicited employees who supported the 
Union to quit their jobs, threatened employees with loss of 
benefits if they selected the Un
ion as their bargaining represen-
tative, told employees that in such circumstances wages would 
start at the employees™ entry level pay and informed its em-
ployees that it would be futile to select the Union as their bar-
gaining representative. 
These allegations were supporte
d by  Stephanie Almy, who 
testified that Coldiron spoke to her at great length upon her 
return to work following her suspension.  Coldiron denied the 
statements attributed to him and further denied that the rein-
                                                          
 16 For example, the employees who 
were suspended were suspended 
pending further investigation.  Two,
 thereafter, had their sentences 
reduced.  At the time of the cont
ested speeches the Respondent well 
knew that the matters were not esta
blished as described.  And, of 
course, as I have found above, in 
actuality, four of the five actions 
taken were in violation of the Act. 
17 Sheraton Hotel Waterbury, 312 NLRB 304 fn. 3 (1993). 
statement conversation lasted as
 long as Almy described.  
Trainer Brian Harmon, who works under Coldiron™s supervi-
sion, testified that he was asked 
to be present at this conversa-
tion by Coldiron as a witness and corroborated Coldiron as to 
the conversation™s length and content. 
The length of the conversation testified to by Almy seems 
improbable to me and Coldiron™s de
nials of Almy™s attributions 
were corroborated by Harmon.  
Even considering these factors 
and the burden of proof the Gene
ral Counsel bears on the alle-
gation, I credit Almy over Coldiron and Harmon.  I found Almy 
a highly credible witness with a 
very persuasive demeanor and 
Coldiron the reverse.  Harmon™s 
generally corroborative denials 
respecting these contested events  did not in my view tip the 
scales against Almy on this record.  On this series of events, 
given the significant difference in demeanor of the witnesses in 
context and the belief I formed respecting Almy™s memory and 
truthfulness, I find the events oc
curred as she described them. I 
discredit Coldiron and Harmon wh
ere their version of events 
differs. Having made these factual reso
lutions, the legal arguments 
supporting the violation are not in
 serious dispute.  The conduct alleged in the complaint paragraphs noted occurred as alleged 
and violate Section 8(a)(1) 
of the Act.  I so find. 
4. Complaint subparagraphs 6(d) and (e)ŠThornton™s suspen-
sion and discharge 
The events of March 14 and 15 and the Respondent™s inves-
tigation of those events and 
actions against Thornton based 
thereon were in substantial di
spute.  There was no doubt that 
the events all occurred in the co
ntext of Thornton™s support for 
and solicitation of others to support the Union or that the Re-
spondent suspended and thereaft
er discharged Thornton for 
alleged misconduct occurring duri
ng solicitation of support for 
the Union.  It seems at least initially relevant to determine what 
actually occurred on 
those occasions. 
a. The events of March 14 
 Thornton was continuing his habit of seeking support from 
other employees for the Union in the breakroom on March 14.  
Crediting Sparks unchallenged testimony about his  exchange 
with Thornton in the breakroom that day, I find that Thornton 
asked Sparks if he wanted a union card.  Sparks asked for a 
card which Thornton gave him, at which point Sparks taking 
the card,  immediately ripped it up and threw it in the trash in 
front of Thornton. 
Thornton also had a conversation with Cold Draw employee 
Shane Sartin in the lunchroom on March 14.  Thornton did not 
address the events of the 14th in his testimony. Sartin did not 
testify nor did anyone else tes
tify who was directly witness to 
the Thornton-Shane events.  As noted supra, Obermark testified 
that in the Respondent™s investigation of the Sparks-Thornton 
incident the next day Sartin reported on his exchange with 
Thornton on March 14.  Oberma
rk recalled specifically: 
 And Shane told us that he felt he was losing his temper 
so he got out and left because  Thornton has a very intimi-
dating manner. 
. . .  
In the lunch room [Thornton] persisted with Shane 
[Sartin] that he wanted Shane to attend the Union meet-

ings, and Shane told him he didn™t want to talk about it, 
and Charlie persisted and, you know, in an intimidating 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 190manner.  And Shane felt that 
he was losing his self-control 
so he got up and left. 
 The Respondent also obtained a
nd maintained in its personnel 
files a signed statement of Sartin about the events which, while 
not offered into evidence by any party, contained Sartin™s writ-
ten assertion that Thornton had asked Sartin to vote for the 
Union and that Sartin told Thornton to ﬁstick it.ﬂ  The statement 
further asserts, ﬁAfter I left the break room I was mad because I 
didn™t want anyone thinking I was for a union.  That is why I 
told him to stick it.ﬂ  Ober
mark, shown the document, sug-
gested that the quoted portion of Sartin™s statement™s ﬁverbiage 

does not adequately describe the atmosphere,ﬂ but did not sug-

gest that the Respondent was privy to a source of information 
regarding the exchange other than Sartin.  Nor was the remain-
der of the Sartin statement proffered as an exhibit or through 
testimony. 
b. The events of March 15
 As described in greater detail
 above, there are strongly con-
flicting versions of the March 15 exchange between Thornton 
and Mark Sparks.  Most critical to the allegations of the com-
plaint is resolution of the ques
tions of whether or not Thornton 
used the disputed phrase ﬁdumb niggerﬂ and whether or not the 
context of Thornton™s admitted statement to Sparks that he 
would or should ﬁkick the shit out of himﬂ was from Spark™s 
perspective an intimidating remark fairly taken as a threat of a 
physical beating or rather as
 a jocular workplace exhortation 
made in evident humor and good spirits and not reasonably 

taken by someone in Spark™s position as threatening in any 
manner. Turning to the ﬁdumb niggerﬂ 
issue, having carefully re-
viewed the entire record and in particular the testimony and 
statements of all the relevant witnesses regarding these events,  
I find that the witnesses who testified they heard Thornton use 
the term ﬁdumb niggerﬂ were mi
staken.  More particularly, I 
find Thornton did not use those freighted words on March 15 
for the following reasons. 
There are several elements of the larger sequence of events 
which lead me to this conclusion
.  First, Moton testified that 
immediately after Thornton spoke the contested words to 

SparksŠwords that Moton testified he was certain included the 
phrase ﬁdumb nigger,ﬂ Moton tu
rned to another employee, 
Hedges, and asked He
dges what Thornton had just said.  
Hedges responded, in Moton™s 
testimony that Thornton had 
said ﬁdumb and ignorant.ﬂ  This
 testimonyŠas does his Board 
affidavitŠsuggests that Moton™s cer
tainty at trial respecting the 
inclusion of the words ﬁdumb niggerﬂ in Thornton™s words to 

Sparks was not evident immediately after their having been 
spoken.  Rather, the sequence of events casts doubt on Motin™s 
veracity as a witness. 
Second, the exchange itself between Sparks and Thornton as 
testified to by Sparks and Moton has Thornton utter the original 
insulting phrase then has Sparks ask Thornton several times what he had just said.  There is no dispute that Thornton finally 
replied, ﬁYou heard me, you™re dumb and ignorant.ﬂ  While it 
could be argued that Thornton having initially used an insulting 
but obviously prohibited phrase, had instant second doubts 
about his conduct and quick to attempt to cover his tracks 
thereafter denied using the term, I reject this argument as it 
might apply to Thornton.  Thor
nton struck me strongly as an 
individual who, while impulsive and clearly willing to speak 
roughly and act outside conventiona
l proprieties, would be very 
unlikely to suffer self doubts about such conduct or ever feel 

the need to immediately retract 
or deny his earlier actions.  
Thornton, it seems to me, base
d on this record, would very 
much more likely brazen out his outrageous conduct rather than 
attempt to conceal or deny it
.  Thus, if Thornton had called 
Sparks a ﬁdumb niggerﬂ he would not have concealed that fact 
seconds later before passions had 
cooled by claiming to Sparks 
that he had rather used th
e words ﬁdumb and ignorant.ﬂ 
Perhaps closer to the heart of the matter, I found Thornton to 
be a truthful witness who seemi
ngly as a matter of world view 
or personal self image would not shelter or shade his descrip-
tion of his conduct.  While his demeanor was belligerent and 
defiant on the stand and while he was willing to quibble and 
disagree with his inquisitors as a witness, I was strongly con-
vinced of his willingness to tell what he recalled of events 
without censuring his recollection to put his conduct in a better 
light.  I found Moton to be a far less convincing witness both 
based on his demeanor and based on the evidence noted that 
suggest that his convictions respecting what Thornton said only 
came later, well after the event.
  I had a similar doubt respect-
ing Spark™s forthrightness as a witness. 
Finally, consistent with the above analysis, I find it some-
what incongruous for one white ma
n to call another a ﬁnigger,ﬂ an insulting pejorative of tragically wide use historically by all 

races, but essentially without exception directed at black per-
sons.  This is particularly true
 where there is no record sugges-
tion that Thornton or indeed any 
of the employees at the plant 
used such language at the workplace in reference to individuals 
of any race.
18 Turning to the second critical element of the Sparks-
Thornton exchange, Sparks testified that at the end of their 
conversation Thornton told him: ﬁCome outside and I™ll kick 
the shit out of you.ﬂ  Thornton agreed that he made such a re-
mark, but suggested it was made with a smile and in a jocular 
vein and that it produced from Sparks a similarly light-hearted 

reply such as ﬁbring your lunch if
 you™re going to take all year, 
what Army, and stuff like this.ﬂ 
Moton™s testimony on this point is highly relevant.  He testi-
fied that as he was walking out of the area he turned to see what 
was happening and observed that Thornton has returned to the 
table and in a casual manner 
had his hands on Spark™s shoul-ders, smiling.  Moton testified he could not hear what the two 
said at the time.  Moton™s affidavit however recites: 
 I started out the door, Thornton walked over to Sparks and 

said something to the effect I™ll kick the shit out of you.  He 
was smiling as he spoke.  I do not recall Sparks saying any-
thing.  Thornton grabbed his shoulders playfully just goofing 

around, and I left at that point. 
 This evidence corroborates Thor
nton™s testimony.  Based on it 
and my substantial faith in the 
general veracity of Thornton™s testimony, I credit Thornton over Sparks and find the ﬁkickﬂ 

remark was made jocularly an
d that Sparks knew and evi-denced in his jocular reply to the statement that Thornton™s 
                                                          
 18 There was some evidence introduced
 of employee use of the word 
in other contexts and an occasion of
 its use against a black man by an 
employee who, in, suffered from 
the Respondents™ active disapproval 
on learning of such conduct.  These are, however, exceptions which 
rather prove the rule that, happily, the term was rarely used as a racial 
epithet to demean a black. 
 WEBCO INDUSTRIES 191remark was not serious or threatening.19  I also reach this result, because I place little faith in Spark™s testimony.  His demeanor 
was not convincing.  Fu
rther, Sparks was clearly both hostile to 
Thornton and the Union before the exchange on the 15th.  
Spark™s apparently unprovoked action of soliciting a union card 
from Thornton and then ripping it up essentially in Thornton™s 
face on the 14th suggests, if anything, that he was defiant of 
Thornton rather than intimidated by him.
20   c. Conclusions respecting Thornton™s suspension 
               
and discharge
  Having found that the alleged misconduct occurring during 
Thornton™s ongoing solicitation of support among his fellow 
employees for the Union that was the Respondent™s asserted 
basis for Thornton™s suspension a
nd discharge did not occur, I 
further find the Respondent™s 
discharge and suspension of 
Thornton for such misconduct in the course of protected activ-
ity violated Section 8(a)(1) of th
e Act irrespective of whether or 
not the Respondent™s had a good-faith belief that the miscon-

duct occurred or that it warranted the discipline administered. 
NLRB v. Burnup & Sims, Inc
., 379 U.S. 21 (1964). 
Given the 
Burnup & Sims
 doctrine, it is not necessary to 
consider the belief of the Respondent to resolve the allegation 
of the complaint.  Were it necessary to do so, I would further 
find that the Respondent did not in
 fact have a good-faith belief 
that the misconduct of which Thornton was accused occurred or 
that, had it occurred, it would have justified Thornton™s dis-
charge on the facts of this case.  Obermark testified that Thorn-
ton™s intimidation of Sartin on the 14th and his conduct on the 
15th were each factors in his discharge.
21  The record gives no suggestion that the Respondent had any other source of infor-

mation about Sartin™s contacts with Thornton other than Sartin 
himself.  Yet, Sartin™s statement, presumably prepared by and 
certainly maintained by the 
Respondent, did not support the 
Respondent™s conclusion that Sartin was intimidated by Thorn-

ton. Further Moton™s version of eventsŠand Obermark testified 
that Moton reported to the RespondentŠmade it clear that 
Thornton at the end of the March 15 conversation had walked 
over to Sparks and, in a casual mannerŠﬂplayfully just goofing 
around,ﬂ while smiling, put his 
hands on Spark™s shoulders.  
Thus, like Sartin, Moton™s report of the events does not com-
port with the version of events which Obermark testified he 
relied on to take action against 
Thornton.  Yet these two indi-
viduals, Sparks and Sartin, are by Obermark™s own admission 
two of his primary sources of information.  I simply cannot 
accept that Obermark believed that Thornton, a longtime em-
ployee, was now suddenly a thr
eatening and intimidating indi-
vidual who merited discharge base
d on these reports.  Rather I 
                                                          
                                                           
19 The ivory tower setting of the courtroom or the law library should 
not deceive observers that industrial worksite conversations between 
part-time policemen and Vi
etnam veterans have elements of coarse and 
defiant or challenging language. As
 Judge Barker stated with Board 
approval in 
Silver Bay Local 962 (Alaska Lumber),
 198 NLRB 751, 
761 fn. 29 (1973), when judging incide
nts regarding whether or not 
employees were placed in fear of imminent or foreseeable physical 
danger the context of the events must be borne in mind and that certain 
locations and occupational processes 
ﬁtend to screen out the timid or 
faint of heart.ﬂ 20 The two men are not significantly different or disproportionate in 
size. 21 Obermark recanted this testimony in his later examination.  I 
found this recantation unpersuasive. 
find that, at best, Obermark selected bits of the reports and 
wove them together into a tapestry of misconduct in an attempt 
to justify the discharge of an active public supporter of the Un-
ion who had continued to support the Union and exhort other 
employees to support the Union even after the Respondent™s 
prior violations of the Act as described, supra
. Obermark, in a remarkable description of Thornton, sug-
gested that for his 13 years of employment Thornton, a Viet-
nam veteran who favored horrific stories of the carnage of that war,  had been consistently, ind
eed, ostentatiously belligerent,  
erratic, and implicitly menacing 
at the workplace as a personal 
affectation or style.
22  Thornton, as characterized by Obermark, 
had been sufficiently abhorrent
 in his behavior and conduct 
with other employees for years as
 to have merited at least a 
warning or other discipline si
mply for day-to-day workplace 
menace and oddity.  Obermark however testified that this overt 

and repeated conduct had never 
resulted in the Respondent™s 
discipline of Thornton until Obermark concluded from the 

events on the 14th and 15th of March that ﬁhe was becoming 
intimidating.ﬂ  This scenario when
 viewed in the context of the 
entire record in this matter strikes me as wildly improbable. 

Obermark painted the picture of a man who had been seem-
ingly on the edge for years. The Respondent in effect had toler-
ated Thornton™s maelstrom for more than a dozen years and 
was now suspending Thornton 
for creating a questionable squall on March 14 and 15.  Of 
course the challenging conduct 
now involved solicitation of employee support for the Union. 
Based on the entire record including consideration of Ober-
mark™s demeanor as a witness 
respecting this portion of his 
testimony, I simply do not accept 
the truth of his disavowal of a 
malign motive for suspending Thornton.
23  Rather, I find that 
the Respondent through Obermark seized on the events of 
March 14 and 15 and used them as
 a pretext to discharge a very 
public supporter of the Union who would not have been fired if 
the conduct had not involved uni
on activities.  Such conduct 
violates Section 8(a)(3) and (1) of the Act as alleged in the 
complaint. 
5. Complaint paragraph 5, subparagraph (f)ŠObermark™s sur-
veillance of a union meeting
 Complaint paragraph 5, subparagraph (f), alleges that on 
April 4 Obermark drove slowly 
past the union hall at a time 
when it was being used by the Union and the Respondent™s 
employees for a union m
eeting and in so doing engaged in sur-
veillance of employees union activities.  As noted, supra, there 
was unrebutted mutually corroborative testimony sustaining 
this allegation of the complaint.  No evidence was offered by 
the Respondent to deny, explain, or mitigate Obermark™s con-
duct.  Based on this essentially uncontested event and the 
Board™s long-standing prohibition of such conduct, I find that 
the Respondent engaged in surve
illance of employees™ union 
 22 For example, Obermark testified about Thornton: 
I have seen him bite at bolts and nuts while he was working.  If 
someoneŠif a group of people, par
ticularly production people, were 
around him, people that did not understand him, he would like bite at 
bolts and nuts or act like he™s chewing nails. 
23 The Respondent argues that Thornton™s failure to assert his inno-
cence in his meeting with Obermark beyond crude global denials sup-
ports the Respondent™s decision to terminate Thornton.  I agree but do 
not find the support sufficient to 
overcome the very substantial evi-
dence commanding the opposite conclusion. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 192activities in violation of Section 8(a)(1) of the Act.  I sustain 
this allegation of the complaint. 
6. Summary 
In summary, I have found that 
the Respondent di
d not violate Section 8(a)(1) of the Act as 
alleged in complaint subpara-
graphs 5(a) and 5(b)(i) by incorporating a general prohibition of 

all solicitation as posted on exteri
or signs at the plant into the 
Respondent™s employee no-solicita
tion, no-distribution rules.  
These allegations of the complaint will be dismissed. 
I have found that that the Respondent did not violate Section 
8(a)(3) and (1) of the Act as alleged in complaint paragraphs 
6(a) and (c) or 5(b)(ii), (iii), or (iv) respecting Frank Hubbard.  
These complaint allegations or 
portions of allegations will be 
dismissed. 
I have found that the Respondent violated Section 8(a)(1) of 
the Act as alleged in complaint 
paragraphs 5(b)(ii), (iii), and 
(iv) respecting employees Almy, Williams, Powell, and Thorn-
ton, and paragraphs 5(c), (d), 
(e), and (f).  These complaint 
allegations or portions of 
allegations are sustained. I have found that the Respondent
 violated Section 8(a)(3) 
and (1) of the Act as alleged in complaint paragraphs 6(a) as to 
employees Almy and Williams, Sec
tion 6(b), (c), (d), and (e). 
These complaint allegations or portions of allegations are sus-
tained. 
THE REMEDY 
Having found that the Respondent
 has violated the Act, I 
shall direct it to cease and desist therefrom, and take certain 
affirmative action in order to effectuate the purposes and poli-
cies of the Act, including the posting of a remedial notice con-
sistent with the Board™s recent modifications to its standard 
remedies in 
Indian Hills Care Center
, 321 NLRB 87 (1996). 
I shall direct the Respondent 
to rescind the March 1997 dis-cipline administered  to employees Stephanie Almy, Charles 
Williams, Brad Powell, and Charles Thornton and offer imme-
diate reinstatement to employee Charles Thornton.  The Re-
spondent shall be directed to make
 each individual whole, with 
interest, for any and all losses of wages and benefits the em-

ployees would have received, but for the Respondent™s wrong-
ful discipline of them.  The make-whole remedy shall be calcu-
lated in accordance with 
F. W. Woolworth Co.,
 90 NLRB 289 
(1950), and Florida Steel Corp
., 231 NLRB 651 (1977), with 
interest, as prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
I shall further order the Res
pondent to delete and expunge 
from its records all references to the relevant discipline of these 

employees and notify each of them in writing that this has been 
done and further assure them that
 the fact of their discipline 
will not be used against them in future. 
CONCLUSIONS OF LAW 
1. The Respondent is and has b
een at all relevant times, an 
employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The Respondent violated Section 8(a)(1) of the Act by en-
gaging in the following acts and conduct: 
(a) Disparaging the Union to employees by falsely telling 
them that the Union was respons
ible for the discipline and dis-
charge of four of the Respondent™s employees on March 1, 
1997. (b) Telling employees that if the Union came to represent 
them bargaining would start from ground zero or would start at 
employees™ entry pay levels, and that it would be futile for 
them to select the Union as their bargaining representative. 
(c) Telling employees who supp
orted the Union to quit their 
jobs. (d) Threatening employees with loss of benefits if they se-
lected the Union as their bargaining representative. 
(e) Engaging in surveillance of employees™ attendance at un-
ion meetings. (f) Telling employees improperly 
disciplined for their union 
activities that they had been punished for soliciting employee 

support for the Union and handing out union literature. 
4. The Respondent violated S
ection 8(a)(3) and (1) of the 
Act by engaging in the following acts and conduct: 
(a) Issuing written warnings to employees Brad Powell and 
Charles Thornton. 
(b) Indefinitely suspending employees Charles Thornton, 
Stephanie Almy, and 
Charles Williams. 
(c) Discharging employee Charles Thornton. 
5. The unfair labor practices described above are unfair labor 
practices within the meaning of Section 2(6) and (7) of the Act. 
6. The allegations of the complaint not specifically found to 
violate the Act above are without 
merit and shall 
be dismissed. [Recommended Order omitted from publication.] 
  